 



Exhibit 10.70
EXECUTION COPY
MERRILL LYNCH CREDIT CORPORATION
Servicer
and
CENDANT MORTGAGE CORPORATION
Subservicer
 
EQUITY ACCESS® AND OMEGASM LOAN SUBSERVICING AGREEMENT
Dated and effective as of June 6, 2002
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I
DEFINITIONS

 
           
Section 1.01.
  Incorporation of Recitals; Defined Terms     1  
Section 1.02.
  General     15  
 
            ARTICLE II
SUBSERVICING OF MORTGAGE LOANS

 
           
Section 2.01.
  Subservicer to Subservice Mortgage Loans     15  
Section 2.02.
  Mortgage Loan Documents     18  
Section 2.03.
  Legal Proceedings Involving the Mortgage Loans     18  
Section 2.04.
  Material Changes     18  
Section 2.05.
  Subservicer Not to Resign     19  
Section 2.06.
  Clean-Up Call     20  
Section 2.07.
  Defaulted Mortgage Loans     20  
Section 2.08.
  Title, Management and Disposition of REO Properties     23  
Section 2.09.
  Use of EDP     24  
Section 2.10.
  Payment of Taxes and Insurance     24  
Section 2.11.
  Notice to Mortgagors     24  
Section 2.12.
  Notice to Tax Service Provider     25  
Section 2.13.
  Notice to Insurance Companies and Payment of Insurance Premiums     25  
Section 2.14.
  Tax Contracts     25  
Section 2.15.
  [Reserved.]     26  
Section 2.16.
  [Reserved.]     26  
Section 2.17.
  Mortgage Loan Payment Record     26  
Section 2.18.
  [Reserved.]     26  
Section 2.19.
  Post-Transfer Assumption Processing     26  
Section 2.20.
  Misapplied Payments and NSF     26  
Section 2.21.
  Tax Reporting     26  
Section 2.22.
  [Reserved.]     27  
Section 2.23.
  Flood Insurance Determination Contracts     27  
Section 2.24.
  Limited Powers of Attorney and Limited Authorized Signatories     27  
Section 2.25.
  Updated Exhibits and Schedules     27  
Section 2.26.
  Outsource Vendor Contracts     27  
Section 2.27.
  [Reserved.]     27  
Section 2.28.
  [Reserved.]     27  
Section 2.29.
  [Reserved.]     27  
Section 2.30.
  Servicer to Service Additional Collateral     27  
Section 2.31.
  [Reserved.]     27  
Section 2.32.
  Audit of ARM Loans     27  

i



--------------------------------------------------------------------------------



 



                      Page  
Section 2.33.
  Transfer of Mortgage Loans     28  
Section 2.34.
  Mortgage Loan Information     30  
Section 2.35.
  [Reserved.]     31  
Section 2.36.
  Subservicer Reports     31  
Section 2.37.
  Work Policy     31  
Section 2.38.
  Use of Hardware and Software     31  
Section 2.39.
  Technical Architecture Standards     32  
Section 2.40.
  Compliance with Policies     32  
Section 2.41.
  Continuation of MLCC Services     32  
 
            ARTICLE IIA
SERVICER’S AND SUBSERVICER’S OBLIGATIONS WITH RESPECT TO PROCESSING MORTGAGE
LOAN ADVANCES

 
           
Section 2A.1
  Check Transactions     32  
Section 2A.2
  Card Transactions     34  
Section 2A.3
  Wire Transfers     35  
Section 2A.4
  Certified or Cashier’s Checks     35  
Section 2A.5
  Customer Service     36  
Section 2A.6
  Security Procedures     36  
Section 2A.7
  Subservicer to Comply with Servicer’s “Affiliate Transactions 23A/23B”
Procedures     37  
Section 2A.8
  Notices and Disclosures     37  
Section 2A.9
  Monthly Statements     38  
Section 2A.10
  Credit Balance Checks     38  
 
            ARTICLE III
SERVICER REPRESENTATIONS AND WARRANTIES

 
           
Section 3.01.
  Organization and Good Standing     38  
Section 3.02.
  Authority and Capacity; Ordinary Course     38  
Section 3.03.
  Effective Agreement     38  
Section 3.04.
  No Conflict     39  
Section 3.05.
  Approvals and Compliance     39  
Section 3.06.
  Servicer Advances     39  
Section 3.07.
  Insurance     39  
Section 3.08.
  Litigation     39  
Section 3.09.
  Financial Condition of Servicer     39  
Section 3.10.
  Compliance with Pooling and Servicing Agreements and Private Investor
Agreements     39  
 
            ARTICLE IV
SUBSERVICER REPRESENTATIONS, WARRANTIES AND COVENANTS

 
           
Section 4.01.
  Due Incorporation and Good Standing     40  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 4.02.
  Authority and Capacity; Ordinary Course     40  
Section 4.03.
  Effective Agreement     40  
Section 4.04.
  No Conflict     40  
Section 4.05.
  Approvals and Compliance     41  
Section 4.06.
  Litigation     41  
Section 4.07.
  Agency Approval     41  
Section 4.08.
  Servicing Compliance     41  
Section 4.09.
  No Inquiries     41  
Section 4.10.
  Contingency Plan     41  
Section 4.11.
  Licenses and Approvals     41  
Section 4.12.
  Fidelity and E&O Insurance     42  
Section 4.13.
  Sufficiency of Systems and Personnel     42  
Section 4.14.
  Compliance with Laws     42  
Section 4.15.
  Financial Condition of Subservicer     42  
 
            ARTICLE IV-A
MUTUAL REPRESENTATIONS

 
           
Section 4A.01
  Kickbacks     42  
Section 4A.02
  Government Officials     43  
Section 4A.03
  No Relation     43  
 
            ARTICLE V REMITTANCES AND REPORTING

 
           
Section 5.01.
  Remittances     43  
Section 5.02.
  Reports to Servicer     43  
Section 5.03.
  Subservicer to Deliver Officer’s Certificates and Participation Reports to
Servicer     43  
Section 5.04.
  Master Servicer Functions     44  
 
            ARTICLE VI
SUBSERVICER PAYMENT PROVISIONS

 
           
Section 6.01.
  Effectiveness of Payment Provisions     44  
Section 6.02.
  Compensation for Loan Servicing; Allocation of Special Fees and Charges     45
 
Section 6.03.
  Reimbursement to Subservicer for Payments Made to Third Parties     46  
Section 6.04.
  Payment Procedures     46  
 
            ARTICLE VII
SOLICITATION

 
           
Section 7.01.
  Solicitation     49  

iii



--------------------------------------------------------------------------------



 



                      Page   ARTICLE VIII
ASSIGNMENT OF MORTGAGES

 
           
Section 8.01.
  Assignments     49  
 
            ARTICLE IX
THIRD PARTY CONSENTS

 
           
Section 9.01.
  Third Party Consents     49  
 
            ARTICLE X
CONDITIONS PRECEDENT TO OBLIGATIONS OF SUBSERVICER

 
           
Section 10.01.
  Compliance and Conditions     50  
Section 10.02.
  Corporate Resolution     50  
Section 10.03.
  No Material Adverse Change     50  
Section 10.04.
  Financial Ability to Indemnify     50  
Section 10.05.
  Opinion of Counsel for Servicer     50  
Section 10.06.
  Correctness of Representations and Warranties     51  
Section 10.07.
  Litigation or Administrative Action     51  
Section 10.08.
  Third Party Consents     51  
Section 10.09.
  Effective Agreements     51  
 
            ARTICLE XI
CONDITIONS PRECEDENT TO OBLIGATIONS OF SERVICER

 
           
Section 11.01.
  Compliance with Conditions     51  
Section 11.02.
  Corporate Resolution     51  
Section 11.03.
  Correctness of Representations and Warranties     52  
Section 11.04.
  Third Party Consents     52  
Section 11.05.
  Opinion of Counsel for Subservicer     52  
Section 11.06.
  No Material Adverse Change     52  
Section 11.07.
  Financial Ability to Indemnify     52  
Section 11.08.
  Effective Agreements     53  
 
            ARTICLE XII
ANNUAL CERTIFICATIONS

 
           
Section 12.01.
  Annual Statement as to Compliance     53  
Section 12.02.
  Annual Independent Certified Public Accountants’ Servicing Reports     53  
 
            ARTICLE XIII
INDEMNIFICATION

 
           
Section 13.01.
  Indemnification of Subservicer     54  

iv



--------------------------------------------------------------------------------



 



                      Page  
Section 13.02.
  Repurchase of Mortgage Loans     54  
Section 13.03.
  Indemnification of Servicer     54  
Section 13.04.
  Notice and Settlement of Claims     55  
 
            ARTICLE XIV
DEFAULT AND TERMINATION

 
           
Section 14.01.
  Termination by Servicer; Events of Default     56  
Section 14.02.
  Failure of Subservicer to Maintain Service Standards; Termination     58  
Section 14.03.
  Waiver of Defaults     59  
Section 14.04.
  Term of Agreement; Termination Without Cause     59  
Section 14.05.
  Effect of Termination of Agreement     61  
 
            ARTICLE XV
SUCCESSOR TO THE SUBSERVICER

 
           
Section 15.01.
  Successor to the Subservicer     61  
 
            ARTICLE XVI
ANTI-MONEY LAUNDERING

 
           
Section 16.01.
  Compliance     62  
 
            ARTICLE XVII
MISCELLANEOUS

 
           
Section 17.01.
  Supplementary Information     64  
Section 17.02.
  Access to Information; Confidentiality     64  
Section 17.03.
  No Broker’s Fees     65  
Section 17.04.
  Further Assurances     65  
Section 17.05.
  Survival     66  
Section 17.06.
  Governmental Authorities; Laws and Severability     66  
Section 17.07.
  Form of Payment to Be Made     66  
Section 17.08.
  Assignability     66  
Section 17.09.
  Certain Costs     67  
Section 17.10.
  Notices     67  
Section 17.11.
  Entire Agreement; Construction     68  
Section 17.12.
  Binding Effect     68  
Section 17.13.
  Headings; Plurals; Genders     68  
Section 17.14.
  Applicable Law     68  
Section 17.15.
  Counterparts     69  
Section 17.16.
  Waivers     69  
Section 17.17.
  Publicity     69  
Section 17.18.
  No Third Party Beneficiaries     69  
Section 17.19.
  Attorney Fees, Costs, Etc     69  

v



--------------------------------------------------------------------------------



 



                      Page  
Section 17.20.
  Merger or Consolidation of Servicer and Subservicer     69  
Section 17.21.
  Termination Assistance     70  
 
            EXHIBIT B

 
            MLCC EQUITY ACCESS DAILY RECONCILIATION

 
            SCHEDULES AND EXHIBITS

 
           
Exhibit A
  List of Pooling and Servicing Agreements        
Exhibit B
  23A/B Procedures        
Exhibit C
  Change of Control List        
Exhibit D
  Mortgage Loan Schedule        
Exhibit E
  Operations Guide        
Exhibit F
  Reconciliation Schedule of Subservicer Advances        
Exhibit G
  BSA Policies and Procedures        
Exhibit H-1
  Exposure Report        
Exhibit H-2
  Omega Delinquency Report        
Exhibit I
  Form of Limited Power of Attorney        
Exhibit J
  MLCC Equity Access Daily Reconciliation        
Exhibit K
  Periodic Subservicer Remittance and Accounting Reports        
Exhibit L
  Private Investor Agreements        
Exhibit M
  Equity Access Litigation Tracking Report        
Exhibit N
  Provisional Credit Tracking Report        
Exhibit O
  Returned Check Tracking Report        
Schedule 2.07
  Complex Defaulted Mortgage Loans        
Schedule 2.26
  Outsource Vendors        
Schedule 5.03(a)
  Form of Officer’s Certificate for Certain Events        

vi



--------------------------------------------------------------------------------



 



     This EQUITY ACCESS® and OMEGA SM LOAN SUBSERVICING AGREEMENT, dated and
effective as of June 6, 2002 (this “Agreement”), between Merrill Lynch Credit
Corporation, as Servicer (the “Servicer”), and Cendant Mortgage Corporation, as
Subservicer (the “Subservicer”) (each a “Party”, and collectively, the
“Parties”).
W I T N E S S E T H:
     WHEREAS, the Subservicer is engaged in the business of servicing and
subservicing residential mortgage loans;
     WHEREAS, the Servicer and the Subservicer have executed an Origination
Assistance Agreement dated as of December 15, 2000, pursuant to which the
Subservicer has agreed to originate on behalf of the Servicer certain revolving
home equity line of credit loans, and the parties hereto desire the Subservicer
to subservice such loans for the Servicer; and
     WHEREAS, the Servicer services certain revolving line of credit loans
secured by marketable securities, and the parties hereto desire the Subservicer
to subservice such loans for the Servicer; and
     WHEREAS, the Servicer services certain securitized and non-securitized,
residential first and second lien equity line of credit loans pursuant to the
Pooling and Servicing Agreements and Private Investor Agreements, and the
parties hereto desire the Subservicer to subservice such loans for the Servicer;
and
     WHEREAS, the Servicer and the Subservicer wish to set forth the terms under
which the all such loans are to be subserviced by the Subservicer for the
Servicer;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Servicer and the Subservicer agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Incorporation of Recitals; Defined Terms. The foregoing
recitals are hereby incorporated herein by reference. Whenever used in this
Agreement, the following words and phrases, unless the context otherwise
requires, shall have the meaning specified therefore in this Article:
     Accommodation Party means Bankers Trust Company, New Jersey, Limited Trust
Services, its successors, or any other FDIC-insured bank mutually agreed between
the Servicer and the Subservicer.
     Account Number means an account number or similar form of access number
relating to a Borrower’s Mortgage Loan or other financial product or service
with or from MLCC, other than any internal identifying number assigned by
Cendant to the Mortgage Loan.

 



--------------------------------------------------------------------------------



 



     Additional Collateral means, with respect to any Mortgage 100sm Loan,
Omegasm Loan or Parent Power® Mortgage Loan, the marketable securities subject
to a security interest pledged as security for the related loan.
     Additional Collateral Agreement means a Mortgage 100sm Pledge Agreement, a
Merrill Lynch Omegasm Account Agreement or a Parent Powerâ Agreement.
     Additional Collateral Mortgage Loan means each Mortgage Loan that is either
a Mortgage 100sm Loan, Omegasm Loan or Parent Powerâ Mortgage Loan as to which
the Additional Collateral is still required to be provided as set forth in the
related Pledge Agreement.
     Affiliate means, with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person. (Capitalized terms derived from the word Affiliate (e.g., “Affiliated”)
shall have corresponding meanings.) For the purposes of this definition,
“control,” “controlled by,” and “under common control with” means the direct or
indirect possession of ordinary voting powers to elect a majority of the board
of directors or comparable body of a Person.
     Agreement means this Equity Access® and Omegasm Loan Subservicing Agreement
and all exhibits and schedules hereto, all of which are incorporated herein by
reference, as the same may from time to time be amended or supplemented by one
or more instruments executed by all parties hereto.
     Ancillary Fees means, with respect to any Mortgage Loan, (i) all late
charges, (ii) all fees payable pursuant to Subservicer’s “Speed Pay” program,
(iii) all returned-item charges (e.g., non-sufficient funds (“NSF”) charges) and
(iv) out-of-pocket expenses for post-default property inspections.
     Applicable Requirements means and includes, as of the time of reference,
collectively, (1) with respect to the Mortgage Loans, all of the following:
(a) all contractual obligations of Servicer (and any Originator and/or Prior
Servicer) or Subservicer contained in this Agreement, the other Transaction
Agreements, the Mortgage Loan Documents, the applicable Pooling and Servicing
Agreements, the Private Investor Agreements, the applicable guides or any
agreement with any Insurer, for which obligations Servicer (and any Originator
and/or Prior Servicer) or Subservicer is responsible or at any time was
responsible; (b) all applicable federal, state, and local legal and regulatory
requirements (including laws, statutes, rules, regulations, administrative
interpretations and ordinances as well as any of the foregoing requirements
applicable to Servicer by virtue of its state licenses, qualifications and
exemptions and by virtue of its being a subsidiary of Merrill Lynch Bank USA)
binding upon Servicer (and any Originator and/or Prior Servicer) or Subservicer;
(c) all other applicable requirements and guidelines of each governmental
agency, board, commission, instrumentality, and other governmental body or
office having jurisdiction, including, but not limited to, those of any Insurer;
(d) all other applicable judicial and administrative judgments, orders,
stipulations, awards, writs, and injunctions; (e) with respect to Subservicer’s
obligations, the provisions of the Operations Guide,

2



--------------------------------------------------------------------------------



 



to the extent applicable; (f) the reasonable and customary mortgage servicing
practices of prudent mortgage lending institutions that service mortgage loans
of the same type as the Mortgage Loans in the jurisdiction in which the related
Mortgaged Properties are located, if applicable; and (g) any applicable MLCC or
Merrill Lynch Bank USA internal policies and procedures, as revised from time to
time in accordance with the terms hereof, and (2) the Foreign Corrupt Practices
Act of 1977, as amended.
     Appraised Value means, with respect to any Mortgage Loan, the value of the
related Mortgaged Property based upon the lesser of (i) the appraisal made for
the Originator at the time of origination of the Mortgage Loan, and (ii) if
applicable, the sales price of the Mortgaged Property at such time of
origination.
     ARM Loan means a Mortgage Loan with a Mortgage Rate that is adjustable
pursuant to the terms of the related Mortgage Note.
     Assignment means, with respect to a Mortgage Loan, a written instrument
that, when recorded in the appropriate office of the local jurisdiction in which
the related Mortgaged Property is located, will reflect the transfer of the
Mortgage identified therein from the transferor to the transferee named therein.
     Available Credit means, with respect to any Mortgage Loan, the Credit Limit
for such Mortgage Loan less the Outstanding Principal Balance for such Mortgage
Loan less any hold on funds.
     Borrower means the borrower with respect to any Mortgage Loan.
     Borrower Default means, with respect to any Borrower (i) the failure by a
Borrower to make any payment under a Mortgage Loan when due and payable,
(ii) the failure by a Borrower to perform any covenant of any Mortgage Loan
Document which failure is not cured within any applicable cure period, or
(iii) the occurrence of any other event or condition which would permit
Servicer, under the Mortgage Loan Documents applicable to such Borrower, to
(A) terminate Borrower’s Mortgage Loan, (B) accelerate repayment of the Mortgage
Loan, (C) temporarily or permanently restrict further Mortgage Loan Advances
under a Mortgage Loan, or (D) reduce the Credit Limit with respect to a Mortgage
Loan.
     Borrower Information means any personally identifiable information or
records in any form (written, electronic, or otherwise) relating to a Borrower,
including, but not limited to, a Borrower’s name, address, telephone number,
loan number, loan payment history, delinquency status, insurance carrier or
payment information, tax amount or payment information; the fact that the
Borrower has a relationship with MLCC; and any other personally identifiable
information.
     BSA means the regulations set forth in 31 C.F.R. Part 103, promulgated
under the Bank Secrecy Act, 12 U.S.C. § 1829b, 12 U.S.C. §§ 1951-1959 and 31
U.S.C. §§ 5311-5330, and similar requirements under state laws and regulations.

3



--------------------------------------------------------------------------------



 



     BSA Policies and Procedures shall have the meaning given in Article XVI
hereof.
     Business Day means any day other than (i) a Saturday or Sunday, (ii) a day
on which banking institutions in the States of New Jersey, Florida or New York,
or the state in which the Corporate Trust Office (as such term is defined in the
related Pooling and Servicing Agreement) is located are required or authorized
by law or by executive order to be closed, or (iii) a day on which Servicer or
Subservicer is not actually open for business.
     Card means a VISA® card issued by an Affiliate of Servicer at its option,
to a Borrower under a Mortgage Loan pursuant to his or her Mortgage Loan
Documents for use in obtaining Mortgage Loan Advances.
     Cendant means Cendant Mortgage Corporation, d/b/a PHH Mortgage Services,
and its successors in interest.
     Cendant Mortgage Loan means a Mortgage Loan originated by Subservicer
pursuant to the Origination Agreement.
     Certificate means “Certificate,” as such term is defined in the related
Pooling and Servicing Agreement.
     Certificateholder means a “Certificateholder,” as such term is defined in
the related Pooling and Servicing Agreement.
     Certificate Insurer means the “Certificate Insurer,” as such term is
defined in the related Pooling and Servicing Agreement.
     Charge means a Mortgage Loan Advance initiated through the authorized use
of a Card.
     Check means any check, draft or other form of payment order drawn on an
agent of Subservicer, or drawn on Servicer at its option, and issued to a
Borrower under a Mortgage Loan pursuant to his or her Mortgage Loan Documents
for use in obtaining a Mortgage Loan Advance.
     Code means the Internal Revenue Code of 1986, as amended.
     Company means the “Company,” as such term is defined in the related Pooling
and Servicing Agreement.
     Complex Defaulted Mortgage Loan shall have the meaning given in
Section 2.07.
     Condemnation Proceeds means all awards or settlements in respect of a
taking of a partial or an entire Mortgaged Property by the exercise of the power
of eminent domain or condemnation.
     Continuing Directors means, as of any date of determination, any member of
the Board of Directors of either Cendant Corporation or Subservicer, as the case
may be, who:

4



--------------------------------------------------------------------------------



 



     (1) was a member of such Board of Directors on the date hereof; or
     (2) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.
     Co-op Lease means, with respect to a Co-op Loan, the proprietary lease with
respect to a dwelling unit occupied by the Mortgagor and relating to the stock
allocated to such dwelling unit.
     Co-op Loan means a Mortgage Loan secured by the pledge of the evidence of
ownership allocated to a dwelling unit in a residential cooperative housing
corporation and a collateral assignment of the related Co-op Lease.
     Credit Limit means, with respect to any Mortgage Loan, the maximum amount
of credit available to a Borrower in the form of Mortgage Loan Advances under
his or her Mortgage Loan Documents.
     Defaulted Mortgage Loan means any Mortgage Loan (i) as to which a monthly
payment is three (3) months or more past due, (ii) for which the Mortgagor has
filed for bankruptcy, or (iii) for which foreclosure proceedings have been
commenced.
     Direct Competitor shall mean any Person listed on Exhibit C hereto.
     Distribution Certificate has the meaning set forth in Section 5.01(a).
     Distribution Date means “Distribution Date,” or the “Remittance Date,” as
such terms are defined in the related Pooling and Servicing Agreement.
     EDP means the MLCC computer tracking system used by MLCC as of January 1,
2001 to service Equity Loans, which computer tracking system is licensed to
Subservicer pursuant to the Licensing Agreement, or such other computer tracking
system that Subservicer may utilize from time to time to subservice the Equity
Loans, provided, that such other computer tracking system enables Subservicer to
perform its obligations under this Agreement, including its obligation to
produce the reports and provide the information required to be provided to the
Servicer hereunder.
     EDP Participation Report means the EDP system report that identifies
investor participation balances.
     Equity Loan means, as applicable: (a) home equity line of credit loans
known as “Equity Access® Loans” secured by liens on real property in various
states, or as such product is defined in the applicable Private Investor
Agreement or Pooling and Servicing Agreement, or (b) Omegasm Loans. This
definition is subject to the terms of Section 2.01(i).

5



--------------------------------------------------------------------------------



 



     Event of Default shall have the meaning given in Section 14.01.
     FDIC means the Federal Deposit Insurance Corporation or any successor
thereto.
     Federal Funds Rate means the per annum rate of interest (rounded upward to
the nearest 1/100 of 1%) that is the weighted average of the rates on overnight
federal funds transactions arranged on such day or, if such day is not a
Business Day, the previous Business Day, by federal funds brokers computed and
released by the Federal Reserve Bank of New York (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.
     FHA means the Federal Housing Administration or any successor thereto.
     FHLMC means the Federal Home Loan Mortgage Corporation or any successor
thereto.
     Financial Services Firm shall mean any Person that offers, directly or
indirectly, any financial services or financial product.
     FNMA means the Federal National Mortgage Association or any successor
thereto.
     FNMA Servicing Guide means the FNMA Servicing Guide, as amended from time
to time.
     FRB means the Federal Reserve Bank of New York or San Francisco, as the
case may be.
     GNMA means the Government National Mortgage Association or any successor
thereto.
     HUD means the Department of Housing and Urban Development or any successor
thereto.
     Indemnified Party shall have the meaning given in Section 13.04(b) hereof.
     Indemnifying Party shall have the meaning given in Section 13.04(b) hereof.
     Independent Appraisal means an appraisal by an appraiser mutually agreed to
by Servicer and Subservicer or, if they cannot so mutually agree within 10 days
of request by either such party, by two widely recognized independent
appraisers, one of which appraisers shall be chosen by Servicer and one by
Subservicer, or, if such two appraisers cannot agree as to an appraisal, they
shall jointly select a third widely recognized independent appraiser; provided,
however, that if either party shall fail to appoint an appraiser within 15 days
after a written request to do so by the other party or, if such two appraisers
cannot agree and fail to appoint a third appraiser within 20 days after the date
of the appointment of the second of such appraisers, then either party may apply
to the American Arbitration Association to make such appointment. In the event
such third independent appraiser shall be chosen to provide such appraisal,
unless

6



--------------------------------------------------------------------------------



 



the parties agree otherwise, such appraisal shall be required to be made within
20 days of such appointment. If three appraisers shall be appointed, the
determination of the appraiser that shall differ most from the second highest
determination of all three appraisers shall be excluded, the remaining two
determinations shall be averaged and such average shall constitute the
determination of the appraisers; provided, however, that, if the determination
of two appraisers shall differ equally from the second highest determination of
all three appraisers, all three determinations shall be averaged and such
average shall constitute the determination of the appraisers. Any appraiser
appointed pursuant to the foregoing procedure shall be instructed to determine
the amount within 20 days after his appointment.
     Insurance Proceeds means proceeds of any mortgage insurance policy, title
policy, hazard policy or other insurance policy covering a Mortgage Loan, if
any, to the extent such proceeds are not to be applied to the restoration of the
related Mortgaged Property or released to the Mortgagor in accordance with the
procedures the Subservicer is required to follow in subservicing mortgage loans
pursuant to this Agreement.
     Insurer means an entity that insures or guarantees all or part of the risk
of loss on a Mortgage Loan, including but not limited to, any private mortgage
insurance provider, standard hazard insurance provider, flood insurance
provider, earthquake insurance provider or title insurance provider.
     Interest Advance means those advances of interest required by the related
Pooling and Servicing Agreement or Private Investor Agreement.
     IRS means the Internal Revenue Service or any successor thereto.
     Issuer means the issuer of the Checks and Cards, as designated by Servicer.
     Knowledge means that whenever any representation, warranty or other
statement contained in this Agreement is qualified by reference to “Servicer’s
knowledge” or Subservicer’s knowledge” or “to the best of Servicer’s knowledge”
or “to the best of Subservicer’s knowledge,” that qualified reference shall be
deemed to include knowledge of facts or conditions of which Servicer or
Subservicer either is actually aware or should have been aware under the
circumstances in the discharging of Servicer’s or Subservicer’s servicing
duties. All matters of public record that, at the time of origination of any
Mortgage Loan originated by Servicer or Subservicer, appeared in the related
title insurance policy/commitment shall be deemed to be known by Servicer or
Subservicer, as the case may be, and all matters contained or disclosed in any
Mortgage Loan Documents shall be deemed to be known by Servicer or Subservicer.
     Law means any United States federal, state or local statute, law,
ordinance, regulation, rule, code, order, requirement, judgment, decree, writ,
injunction or rule of law (including common law).

7



--------------------------------------------------------------------------------



 



     Licensing Agreement means that certain License and Services Agreement,
dated as of December 15, 2000, between Servicer and Subservicer, as the same may
be amended from time to time in accordance with the terms thereof.
     Liquidation Proceeds means amounts, other than Insurance Proceeds and
Condemnation Proceeds, received by the Subservicer or Servicer in connection
with the liquidation of a Defaulted Mortgage Loan through foreclosure, sale or
otherwise (including, but not limited to, amounts received by the Subservicer
from MLCC with respect to a Mortgage 100sm Pledge Agreement), other than amounts
received following the acquisition of an REO Property.
     Loan Information means, with respect to any Mortgage Loan, the servicing,
loan level and other information as may from time to time be designated by
Servicer, which information is, as of the date hereof, being generated by the
EDP.
     Loan Purchase and Sale Agreement means that certain Loan Purchase and Sale
Agreement, dated as of December 15, 2000, between Servicer and Subservicer, as
the same may be amended from time to time in accordance with the terms thereof.
     Loan-to-Value Ratio means, with respect to any Mortgage Loan, as of any
date on which a determination thereof is made, the ratio on such date of the
aggregate outstanding principal balance of such Mortgage Loan and the
outstanding principal balance of any first lien residential mortgage loan to the
Appraised Value of the related Mortgaged Property.
     Loss means, in respect of any indemnification arising under this Agreement,
any and all losses, claims, damages, penalties, liabilities, obligations,
judgments, settlements, awards, demands, offsets, defenses, counterclaims,
actions or proceedings, reasonable out-of-pocket costs, expenses and attorneys’
fees of the Indemnified Party (including but not limited to, (a) any reasonable
costs, expenses and attorneys’ fees incurred by the Indemnified Party in
enforcing such right of indemnification against any Indemnifying Party or with
respect to any appeal and (b) interest at the Federal Funds Rate on any amount
for which the Indemnified Party is entitled to be indemnified from the date the
Indemnified Party notifies the Indemnifying Party of the expenditure of such
amounts until such amounts are paid by the Indemnifying Party; provided,
however, that in no event shall a “Loss” include a claim for consequential
damages, indirect damages or lost profits except when the Loss results from
fraud or willful misconduct of the Indemnifying Party.
     Merrill Lynch Omegasm Account Agreement means, with respect to each Omegasm
Loan, the Merrill Lynch Omegasm Account Agreement between the related Mortgagor
and MLCC pursuant to which such Mortgagor granted a security interest in various
investment securities.
     MLCC means Merrill Lynch Credit Corporation and its successors in interest.

8



--------------------------------------------------------------------------------



 



     MLCC Data means any data, databases, reports and records relating to
financial products from or services with MLCC, including, without limitation,
Account Numbers, Borrower Information, and data derived therefrom.
     MLCC Portfolio Servicing Agreement means the Portfolio Servicing Agreement
dated as of January 28, 2000, between the Servicer, as owner, and the
Subservicer, as the company, as the same may be amended from time to time in
accordance with the terms thereof.
     MLCC Services shall mean collectively, the Origination Services and
Subservicer’s obligations under the Servicing Rights.
     Monthly Payment means the monthly payment due on a Mortgage Loan which is
payable by a Mortgagor from time to time under the related Mortgage Note.
     Mortgage means the mortgage, deed of trust or other instrument creating a
first or second lien interest in an estate in fee simple in real property (or,
in the case of a Co-op Loan, the applicable security agreement and financing
statements), or a leasehold that extends at least five years beyond the maturity
of the related Mortgage Loan, securing a Mortgage Note.
     Mortgage 100sm Loan means a Mortgage Loan having at the time of origination
a Loan-to-Value Ratio generally in excess of MLCC’s maximum acceptable
Loan-to-Value Ratio for such Mortgage Loan, which Mortgage Loan is secured by
Additional Collateral having a market value, as of the date of such loan’s
origination, at least equal to the related Original Additional Collateral
Requirement.
     Mortgage 100sm Pledge Agreement means, with respect to each Mortgage 100sm
Loan, the Mortgage 100sm Pledge Agreement for Securities Account between the
related Mortgagor and MLCC pursuant to which such Mortgagor granted a security
interest in various investment securities.
     Mortgage Loan means an Equity Loan, as identified on the Mortgage Loan
Schedule.
     Mortgage Loan Advance means an advance of funds to or on behalf of a
Borrower pursuant to a Mortgage Loan, whether by Check, Card, draft, wire
transfer, certified or cashier’s check or otherwise.
     Mortgage Loan Documents means, with respect to any Mortgage Loan, the file
containing any and all documents, instruments or agreements evidencing, securing
or relating to the loan and related Mortgage, including notes, credit
agreements, Mortgages, guarantees, card agreements, check agreements, wire
transfer agreements, and title and casualty insurance policies.
     Mortgage Loan Schedule means the schedule of Mortgage Loans subserviced
pursuant to this Agreement, which has been delivered to the Subservicer,
containing the information set forth in Exhibit D attached hereto.

9



--------------------------------------------------------------------------------



 



     Mortgage Note means the note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.
     Mortgage Rate means the per annum rate of interest for the applicable
period borne by the Mortgage Loan, as determined pursuant to the Mortgage Note.
     Mortgaged Property means any one- to four-family residence (at the time of
the origination of the applicable Mortgage Loan) that is encumbered by a
Mortgage, including all buildings and fixtures thereon and all accessions
thereto, and including installations of mechanical, electrical, plumbing,
heating and air conditioning systems located in or affixed to such buildings,
and all alterations, additions and replacements thereto. The term “Mortgaged
Property” shall include, to the extent the context shall permit or require, a
dwelling unit in a private, non-profit, residential cooperative housing
corporation together with the shares of stock issued by said corporation, which
are represented by a stock certificate.
     Mortgagor means any and all obligors under a Mortgage Note and/or Mortgage.
     Nonrecoverable Advance means a “Nonrecoverable Advance,” as such term is
defined in the related Pooling and Servicing Agreement.
     OAA Equity Loan means an Equity Loan that has been originated by the
Subservicer on behalf of the Servicer pursuant to the Origination Agreement.
     Officer’s Certificate means a certificate signed by a Vice President or
more senior officer of the Subservicer or the Servicer.
     Omegasm Loan means a revolving line of credit loan secured by marketable
securities.
     Operations Guide means the Operations Guide attached hereto as Exhibit E,
as the same shall be amended from time to time by Servicer.
     Original Additional Collateral Requirement means “Original Additional
Collateral Requirement,” as such term is defined in the related Pooling and
Servicing Agreement.
     Origination Agreement means the Origination Assistance Agreement, dated as
of December 15, 2000, between Servicer and Subservicer, as the same may be
amended from time to time in accordance with the terms thereof.
     Origination Services shall mean the loan origination services to be
performed by Subservicer for and on behalf of Servicer as detailed in the
Origination Agreement.
     Originator means, with respect to any Mortgage Loan, the person(s), entity
or entities that (i) took the relevant Mortgagor’s loan application;
(ii) processed the relevant Mortgagor’s loan application; and/or (iii) closed
and/or funded such Mortgage Loan.

10



--------------------------------------------------------------------------------



 



     Outsource Vendor means any vendor, whether or not an Affiliate, retained by
Servicer to perform any aspects of servicing the Mortgage Loans and identified
in Schedule 2.26.
     Outstanding Principal Balance means the sum of all principal amounts
outstanding with respect to a Mortgage Loan as of a particular time, without
reduction for the amount of any payment received in respect of principal that
has not been cleared and credited.
     Parent Power® Agreement means a Parent Power® Guaranty and Security
Agreement for Securities Account or a Parent Power® Guaranty Agreement for Real
Estate.
     Parent Power® Guaranty Agreement for Real Estate means an agreement between
MLCC and a guarantor on behalf of a Mortgagor under a Parent Power® Mortgage
Loan pursuant to which such guarantor guarantees the payment of certain losses
under such Parent Power® Mortgage Loan, authorizes MLCC to draw on the related
Equity Loan to fund such guaranty, and has secured such Equity Loan with a
Mortgage secured by a lien on residential real estate of the guarantor.
     Parent Power® Guaranty and Security Agreement for Securities Account means
an agreement between MLCC and a guarantor on behalf of a Mortgagor under a
Parent Power® Mortgage Loan pursuant to which such guarantor guarantees the
payment of certain losses under such Parent Power® Mortgage Loan and has granted
a security interest to MLCC in certain marketable securities to collateralize
such guaranty.
     Parent Power® Mortgage Loan shall mean a Mortgage Loan that is supported by
a Parent Power® Agreement.
     Participation means the participating investor ownership or security
interest in the Mortgage Loan.
     Pass-Through Transfer means the sale or other transfer (which may include
one or more related, intermediate transfers in a whole loan format to one or
more Affiliates of the Servicer) of some or all of the Mortgage Loans to a
Subsequent Purchaser that is a trust or another Person as a part of a
transaction (i) that involves (A) the sale of securities evidencing an interest
in such Mortgage Loans or (B) the public issuance or private placement of
securities evidencing an interest in such Mortgage Loans, which securities also
may evidence an interest in other mortgage loans, may be issued through a REMIC
and may, as a condition to their issuance, be rated “AA/Aa” or higher by the
Rating Agencies and (ii) for which the Subservicer or the Servicer will act as
the master servicer of the Mortgage Loans.
     Permission Agreement means the Trademark Use Agreement, dated as of
December 15, 2000, between Servicer and Subservicer.
     Person means an individual, association, joint stock company, corporation,
limited liability company, partnership, joint venture, trust, or unincorporated
organization, or a federal, state, city, municipal, or foreign government, or an
agency or political subdivision thereof.

11



--------------------------------------------------------------------------------



 



     Personnel of a Party shall mean such Party, its employees, subcontractors,
consultants, representatives and agents.
     Pledge Agreement means any Mortgage 100sm Pledge Agreement or a Merrill
Lynch Omegasm Account Agreement related to an Additional Collateral Mortgage
Loan.
     Pooling and Servicing Agreement means a pooling and servicing agreement,
designated as such, to which the Servicer, the related Trustee, and the related
Company are parties. The Pooling and Servicing Agreements subject to this
Agreement are identified on Exhibit A attached hereto, as may, from time to
time, be amended.
     Prior Servicer means any Person that was a servicer or subservicer of any
Mortgage Loan before Servicer became the Servicer of such Mortgage Loan under a
Pooling and Servicing Agreement.
     Private Investor means, (i) MLCC or (ii) with respect any Investor
Agreement, the party for which Servicer is servicing and administering the
related mortgage loans pursuant to such Investor Agreement.
     Private Investor Agreement means the agreement or agreements (including all
exhibits and schedules thereto and all amendments and supplements thereof)
between Servicer and the applicable Private Investor relating to Mortgage Loans
owned by such Private Investor and the servicing thereof by Servicer. With
respect to Mortgage Loans for which MLCC is the Private Investor, “Investor
Agreement” means this Agreement. The Private Investor Agreements subject to this
Agreement are identified on Exhibit L attached hereto, as may, from time to
time, be amended.
     Provisional Credit means any non-VISA® credit that is given to an Equity
Loan to manage fraud related activity or to adjust account activity for
Subservicer research purposes pursuant to conditions in Operations Guide.
     Purchase and Sale Agreement means the Servicing Rights Purchase and Sale
Agreement dated as of December 15, 2000, between Servicer and Subservicer, as
the same may be amended from time to time in accordance with the terms thereof.
     Rating Agency means, (i) with respect to Mortgage Loans which are, as of
the date hereof, subject to a Pooling and Servicing Agreement, a “Rating
Agency,” as such term is defined in the related Pooling and Servicing Agreement,
and (ii) with respect to Mortgage Loans which are not subject to a Pooling and
Servicing Agreement as of the date hereof, Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch Investors
Service, L.P. and Duff & Phelps Credit Rating Co. and, in connection with any
Pass-Through Transfer, any other nationally recognized statistical rating
organization from which the Servicer or any of its Affiliates may seek a rating
with respect to such Pass-Through Transfer.

12



--------------------------------------------------------------------------------



 



     REMIC means a “real estate mortgage investment conduit,” as such term is
defined in the Code.
     Returned Check has the meaning set forth in Section 2A.1.
     REO Disposition means the final sale of an REO Property.
     REO Property means any Mortgaged Property owned in fee simple (or if a
cooperative, the allocated shares of which are owned) by the applicable Trustee
as a result of a foreclosure of a Mortgage Loan, or similar action.
     RESPA means the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et
seq., and Regulation X, 24 C.F.R. § 3500.21, thereunder, as the foregoing may be
amended from time to time.
     Revolving Trust means those existing and future securitizations of Equity
Access® Loan account balances, including, but not limited to, the
securitizations set forth on Exhibit A.
     Servicer means MLCC.
     Servicer Advance means the outstanding moneys that have been advanced by
Servicer from its funds in connection with its servicing of the Mortgage Loans
(including, but not limited to, interest, taxes, ground rents, assessments,
insurance premiums, foreclosure and bankruptcy fees and expenses, and other
expenses) which have been made in accordance with the applicable Private
Investor Agreement or applicable Pooling and Servicing Agreement, and for which
Servicer has a right of reimbursement from Mortgagors, Insurers, the applicable
Trust Fund, or otherwise.
     Servicing Fee means the servicing fee payable to the Servicer as set forth
in the applicable Pooling and Servicing Agreement.
     Software means the proprietary computer software programs, and related
Software Documentation, listed on Exhibits A, B and C of the Licensing
Agreement, excluding any Third Party Software that may be embedded therein.
     Software Documentation means, with respect to any Software, the operating
instructions and user, installation, set-up, configuration, training and support
manuals for the Software or any part thereof, whether prepared by Servicer or
any Third Party, in any form or medium whatsoever.
     Subservicer means Cendant.
     Subservicer Advance means the outstanding moneys that have been advanced by
the Subservicer from its funds in connection with its subservicing of a Mortgage
Loan (including, but not limited to, taxes, ground rents, assessments, insurance
premiums, foreclosure and

13



--------------------------------------------------------------------------------



 



bankruptcy fees and expenses, and other expenses) (i) in accordance with the
applicable Private Investor Agreement or applicable Pooling and Servicing
Agreement, (ii) that are recoverable through Liquidation Proceeds, Insurance
Proceeds and/or Condemnation Proceeds, or that are made at the direction of the
Servicer and (iii) for which the Subservicer has a right of reimbursement.
     Subservicer Change of Control means the occurrence of any of the following:
     (1) the sale, lease, transfer, conveyance or other disposition, or by way
of merger or consolidation, in one or a series of related transactions, of all
or substantially all of the assets of Cendant Corporation or Subservicer (or any
successor entity to either thereof) to any “person” — as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, or
     (2) the adoption of a plan relating to the liquidation or dissolution of
Cendant Corporation or Subservicer;
     (3) the consummation of any transaction, including, without limitation, any
merger or consolidation, the result of which is that any “person,” as defined
above, becomes the beneficial owner, directly or indirectly, of more than 50% of
the voting stock of either Cendant Corporation or Subservicer; or
     (4) the first day on which a majority of the members of the Board of
Directors of Cendant Corporation are not Continuing Directors.
     Subservicer Competitor Change of Control means a Subservicer Change of
Control to a Direct Competitor.
     Subservicing Fee means for each Mortgage Loan, a monthly fee payable by
MLCC to Subservicer as compensation for Subservicer’s subservicing of Mortgage
Loans pursuant to this Agreement, as more particularly set forth in
Section 6.02(a).
     Subsequent Purchaser means any Person that acquires an interest in a
Mortgage Loan from the Servicer.
     Third Party Consent means the written consent or approval of any third
party whose consent or approval may be required to effect a transfer of the
subservicing of the Mortgage Loans subject to a Pooling and Servicing Agreement.
     Third Party Software means any software or program and related Software
Documentation incorporated into or used separately or in connection with the
Software, that is owned by a Third Party and licensed to Servicer.

14



--------------------------------------------------------------------------------



 



     Transaction Agreements means this Agreement, the Purchase and Sale
Agreement, the Permission Agreement, the Origination Agreement, the Loan
Purchase and Sale Agreement and the MLCC Portfolio Servicing Agreement.
     Transfer Date means, with respect to any Mortgage Loan, the date on which
the Subservicer begins physically subservicing the Mortgage Loan, or such other
date as to which the parties may agree.
     Transferred Equity Loan means an Equity Loan which is subject to a Pooling
and Servicing Agreement or a Private Investor Agreement.
     TRETS means Transamerica Real Estate Tax Service.
     Trust Fund means a “Trust Fund,” as such term is defined in the related
Pooling and Servicing Agreement.
     Trustee means the “Trustee,” as such term is defined in the related Pooling
and Servicing Agreement.
     VISA® means VISA U.S.A. Inc.
     VISA® Suspense Account means the active account serviced on the EDP system
for managing VISA® disputes and chargebacks. Postings to this account are to
offset VISA® credits that are given to Equity Loans to manage fraud related
activity or to replenish the Borrower’s Equity Loan for Subservicer research
purposes pursuant to conditions in the Operations Guide and VISA® chargeback
procedures.
     Whole Loan Transfer means the sale or other transfer to a Subsequent
Purchaser of some or all of the Mortgage Loans by the Servicer in a whole loan
format for which the Subservicer will act as the servicer of the Mortgage Loans
pursuant to a servicing agreement with substantially the same terms and
conditions as this Agreement or another agreement mutually acceptable to the
Servicer and the Subservicer.
     Section 1.02. General. The terms defined herein include the plural as well
as the singular and the singular as well as the plural.
ARTICLE II
SUBSERVICING OF MORTGAGE LOANS
     Section 2.01. Subservicer to Subservice Mortgage Loans. (a) Commencing on
the applicable Transfer Date, the Subservicer shall subservice each Mortgage
Loan in accordance with all Applicable Requirements and the terms and conditions
of (i) the related Mortgage Loan Documents, Private Investor Agreements and the
related Pooling and Servicing Agreement, (ii) to the extent not inconsistent
with the foregoing, this Agreement and the Permission Agreement, (iii) to the
extent not inconsistent with the foregoing, the Operations Guide (to the extent
applicable), and (iv) to the extent not inconsistent with the foregoing, the
FNMA Servicing Guide as it relates to second lien residential

15



--------------------------------------------------------------------------------



 



mortgage loans. The Operations Guide may be amended from time to time by
Servicer with Subservicer’s prior written consent (which shall not be
unreasonably withheld), without formal amendment of this Agreement. To the
extent of a conflict between the Operations Guide and this Agreement, this
Agreement shall control. In all circumstances where a Private Investor Agreement
or Pooling and Servicing Agreement permits a servicing activity to be performed
in a manner consistent with such practices or procedures as the Servicer uses
with respect to comparable loans held in its own portfolio, or in the exercise
of the Servicer’s discretion, then the Subservicer shall perform such servicing
activity (1) consistent with the requirements of the Operations Guide, or (2) in
the event the Operations Guide is silent as to such activity, consistent with
the FNMA Servicing Guide (as it relates to second lien residential mortgage
loans). In the event the FNMA Servicing Guide is silent as to such activity, the
Subservicer shall notify the Servicer and follow such directions as the Servicer
may reasonably provide.
     (b) The Subservicer shall be responsible for maintaining, and shall
maintain, a complete set of records for the Mortgage Loans. The Subservicer’s
books and records shall reflect the ownership of the Mortgage Loans in the name
of the applicable Trustee or Private Investor in the case of all Transferred
Equity Loans and in the name of MLCC in the case of all OAA Equity Loans and
Omegasm Loans, or as MLCC may otherwise direct in order to reflect any change in
the ownership of such Mortgage Loans. All documents, records and correspondence,
regardless of the media in which they are stored or maintained shall remain the
property of the Servicer, and the Subservicer shall hold the same in a fiduciary
capacity for the Servicer.
     (c) In the event the Subservicer fails to subservice any ARM Loan
consistent with the subservicing standards set forth in Section 2.01(a) above,
the Subservicer shall notify the Servicer within [* * *] of obtaining Knowledge
of such failure and shall take all appropriate actions required to correct any
such servicing deficiencies so that such loans are thereafter subserviced in
compliance with the terms and provisions of this Agreement. Subservicer shall be
solely responsible for any costs and expenses required to effectuate such
remediation, except to the extent that any such servicing deficiency was a
continuation of a failure by Servicer or any Prior Servicer to service an ARM
Loan in accordance with the Applicable Requirements (other than the
Subservicer’s continuation of such previous servicing practices after the
Subservicer knew or should have known that such previous servicing practices
violated the Applicable Requirements). In addition to the foregoing, Subservicer
shall take such additional corrective
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------



 



action as may be directed by Servicer, the cost of which shall be the sole
responsibility of Servicer.
     (d) This Agreement is between the Servicer and Subservicer and no Private
Investor, Trustee, Certificateholder, Certificate Insurer or Rating Agency shall
be deemed a party hereto. Subservicer shall have no claims, rights, obligations,
duties or liabilities to any Trustee, Certificateholder, Certificate Insurer or
Rating Agency under this Agreement, other than to a Trustee, pursuant to
Section 14.04(c) of this Agreement.
     (e) The Subservicer shall maintain an EDP containing all information and
programming necessary to subservice the Mortgage Loans in accordance with
Section 2.01(a) above. The Mortgage Loans shall be grouped on the Subservicer’s
EDP to reflect the ownership of the Mortgage Loans in the name of the applicable
Trustee or Private Investor in the case of all Transferred Equity Loans and in
the name of MLCC in the case of all OAA Equity Loans and Omegasm Loans, or as
MLCC may otherwise direct in order to reflect any change in the ownership of
such Mortgage Loans.
     (f) The Subservicer may not waive, modify or vary any term of a Mortgage
Note or Mortgage without the Servicer’s prior written consent.
     (g) Notwithstanding anything herein to the contrary, Subservicer shall
follow any reasonable directions given by the Servicer with respect to the
subservicing of the Mortgage Loans.
     (h) With the exception of Ancillary Fees and any other charges expressly
permitted by the Mortgage Note, Mortgage, and applicable law, the Subservicer
covenants and agrees that it will not, without the prior written consent of the
Servicer, charge or collect from any Mortgagor, or trustee under a deed of
trust, any fees of any kind including, but not limited to, charges for amounts
expended by the Subservicer, regardless of the characterization of the fee or
charge.
     (i) Servicer shall have the right, upon at least 90 days prior written
notice to Subservicer, to terminate Subservicer’s obligation to subservice
Omegasm Loans under this Agreement. Such notice shall indicate the date on which
Subservicer’s obligation to subservice Omegasm Loans shall terminate. If
Servicer elects to terminate Subservicer’s obligation to service Omegasm Loans,
then Servicer shall pay to Subservicer on such termination date an early
termination fee of [* * *], which amount shall also compensate Subservicer for
all of Subservicer’s out-of-pocket costs and expenses associated with
transferring Subservicer’s subservicing obligations for Omegasm Loans to another
subservicer. Such early termination fee shall be in lieu of any other amount
payable under this Agreement by Servicer (including, without limitation, any
amounts payable under Section 14.04). Upon and after such date, the term “Equity
Loan” as defined in Section 1.01 shall have the following meaning:
Equity Loan means home equity line of credit loans known as “Equity Access®
Loans” secured by liens on real property in various states, or as such product
is defined in the applicable Private Investor Agreement or Pooling and Servicing
Agreement.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

17



--------------------------------------------------------------------------------



 



     Section 2.02. Mortgage Loan Documents. Subservicer shall, at its own cost
and expense, act as a document custodian with respect to each Mortgage Loan.
Subservicer shall, upon receipt of a written request from Servicer, provide to
Servicer, within seven (7) Business Days, copies of any Mortgage Loan Documents
requested by Servicer, unless such Mortgage Loan Documents relate to a Mortgage
Loan closed prior to January 1, 2001 and such Mortgage Loan is listed on
Schedule 2.02. If Subservicer delivers an original Mortgage Loan Document to a
third party, it shall maintain in its servicing records for presentation to the
Servicer upon request, the name, address, and telephone number of the party to
whom the original document was delivered and the purpose of such delivery.
Throughout the term of this Agreement, Subservicer shall make available during
normal business hours at least one (1) managerial level Cendant employee to
address and respond to all of MLCC’s requests for any Mortgage Loan Documents,
including, without limitation, those held by Subservicer or held by a document
custodian. Subservicer shall provide to Servicer a list of at least five
(5) responsible employees, in addition to the one (1) managerial level employee,
together with their individual telephone and facsimile numbers (the “Contact
List”), whom Servicer may contact to request Mortgage Loan Documents. As stated
above, at least one (1) employee on the Contact List shall always be available
during normal business hours. Subservicer may from time to time notify Servicer
of changes to the Contact List and shall be deemed to have satisfied its
obligation so to make a managerial level employee available if at least one
(1) employee (but not necessarily the same employee) on Contact List is
available during normal business hours.
     Section 2.03. Legal Proceedings Involving the Mortgage Loans. The
Subservicer shall commence all collection, foreclosure, bankruptcy and eviction
proceedings in the name of MLCC for all Mortgage Loans subject to a Pooling and
Servicing Agreement, and in the name of the Private Investor for all Mortgage
Loans owned by a Private Investor (unless otherwise directed by the Private
Investor) in a manner as outlined in the Operations Guide. In the event the
Subservicer receives notice of the existence of any legal proceeding relating to
a Mortgage Loan commenced against the Servicer, the Subservicer shall promptly
notify the Servicer and follow such directions as the Servicer may reasonably
provide. The Servicer shall have the right to control any of the foregoing
matters referred to in this Section 2.03 at the Servicer’s request. The
Subservicer shall provide the Servicer, by the 15th day of each month (or next
Business Day immediately thereafter) for the preceding month, the report set
forth in Exhibit M, titled “The Equity Access Litigation Tracking Report” and
with such report, any such additional written reports as the Servicer shall
reasonably request regarding such legal proceedings, provided that upon a
request for an additional written report, the parties agree to negotiate the
responsibility for any incremental costs and expenses associated with the
provision of such additional report. Changes to the form of the Equity Access
Litigation Tracking Report shall only be made with the mutual consent of
Servicer and Subservicer.
     Section 2.04. Material Changes. The Subservicer shall promptly report to
the Servicer any change in its business operations, financial condition,
properties or assets that could have a material adverse effect on the
Subservicer’s ability to perform its obligations hereunder. Events for which the
Servicer must receive notice include, but are not limited to, the following:

18



--------------------------------------------------------------------------------



 



     (a) any merger or consolidation, any changes in the Subservicer’s ownership
whether directly or indirectly (including any change in ownership of the
Subservicer’s parent), or any significant reorganization;
     (b) any material changes in management ordered or required by a regulatory
authority supervising or licensing the Subservicer;
     (c) the entry against the Subservicer of a decree or order of a court or
agency or supervisory authority having jurisdiction for the appointment of a
trustee, conservator, receiver, liquidator, assignee, custodian or sequestrator
(or other similar official) in any federal or state bankruptcy, insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, if such decree
or order has remained in force undischarged or unstayed for a period of sixty
(60) days;
     (d) the consent by the Subservicer to the appointment of a trustee,
conservator, receiver, liquidator, assignee, custodian or sequestrator (or other
similar official) in, or commencement of a voluntary case under, any federal or
state bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings;
     (e) upon the Subservicer’s (A) admitting in writing its inability to pay
its debts generally as they become due, (B) filing a petition to take advantage
of any applicable insolvency or reorganization statute, (C) making an assignment
for the benefit of its creditors or (D) voluntarily suspending payment of its
obligations;
     (f) entry of any court judgment or regulatory order in which the
Subservicer is or may be required to pay a claim or claims that may have a
material adverse effect on the Subservicer’s financial condition;
     (g) any admission by the Subservicer to the commission of, or any finding
that the Subservicer has committed, any violation of any law, regulation or
order in any proceeding or audit commenced by any governmental, or regulatory
authority, or any proceeding commenced in any court of law;
     (h) the commencement of any class action law suits against the Subservicer;
and
     (i) the Subservicer’s entry into any agreement with a third party that
would result in any material change in the financial status or ownership of the
Subservicer or any merger of the Subservicer.
     Section 2.05. Subservicer Not to Resign. The Subservicer shall not resign
from the obligations and duties hereby imposed on it except by mutual consent of
the Subservicer and the Servicer. No such resignation shall become effective
until the Servicer or a new Subservicer shall have assumed the Subservicer’s
responsibilities and obligations hereunder in the manner provided in
Section 15.01.

19



--------------------------------------------------------------------------------



 



     Section 2.06. Clean-Up Call. Under each Pooling and Servicing Agreement,
Servicer has the option of buying the Outstanding Balances from the applicable
Trust Fund at a stated purchase price at such time as the principal balance in a
given pool reaches a specified percentage of the original balance.
Notwithstanding this Agreement, Servicer retains the option to repurchase such
Outstanding Balances from the related Trust Fund, and Servicer shall provide
Subservicer written notice of such repurchase. At such time as any Outstanding
Balances are repurchased, the related Mortgage Loans shall be subserviced by the
Subservicer in accordance with this Agreement.
     Section 2.07. Defaulted Mortgage Loans. (a) The Defaulted Mortgage Loans
listed on Schedule 2.07 attached hereto are either in litigation or are REO
Properties (together with the Defaulted Mortgage Loans described in the first
sentence of Section 2.07(b), “Complex Defaulted Mortgage Loans”). Following the
transfer of the subservicing responsibilities for the Complex Defaulted Mortgage
Loans to the Subservicer, the Servicer shall continue to administer any
litigation or sale of REO Properties in connection therewith in accordance with
the applicable Pooling and Servicing Agreement. Servicer shall not be entitled
to receive any compensation for such services. Servicer shall report the status
of the Complex Defaulted Mortgage Loans to the Subservicer on a monthly basis.
In the event a Complex Defaulted Mortgage Loan in litigation is reinstated or
the Servicer receives Liquidation Proceeds, Servicer shall remit such funds to
the Subservicer and shall forward the related mortgage file and all other
relevant documentation to Subservicer. In connection therewith, Servicer shall
comply with all reasonable transfer requests of Subservicer. Upon receipt of
reinstatement funds, the Subservicer shall be fully responsible for the
subservicing of such Mortgage Loan. Other than the specific default servicing
activities undertaken by Servicer in this Section 2.07, the Subservicer shall be
responsible for complying with the applicable Pooling and Servicing Agreement,
including but not limited to reporting and remittance of any funds received from
Servicer in connection with any Complex Defaulted Mortgage Loan.
     (b) The Subservicer agrees to report monthly to the Servicer all Defaulted
Mortgage Loans and all REO Properties subserviced pursuant to this Agreement.
Such reporting shall consist of Subservicer’s monthly submission to Servicer of
two reports. The first report shall be provided in the form set forth on
Exhibit H-1, titled “Exposure Report.” The second report shall be provided in
the form set forth on Exhibit H-2, titled “Omega Delinquency Report.”
Subservicer shall provide all Exposure Reports and Omega Delinquency Reports to
Servicer by the 15th day of each month (or next Business Day immediately
thereafter) for the preceding month in order to ensure any Servicer related
adjustments within two Business Days of notification by the Servicer. In order
to assist Subservicer in its preparation of the Exposure Report, Servicer shall
make available to Subservicer the MLR 253 report by the 10th day of each month,
or such earlier date as reasonably practicable. Changes to the form of the
Exposure Report or the Omega Delinquency Report shall only be made with the
mutual consent of Servicer and Subservicer.
     (c) The Servicer reserves the right (but not the obligation) to elect to
administer certain default servicing activities relating to any Defaulted
Mortgage Loan or REO Property upon written notice to the Subservicer (the term
“Complex Defaulted Mortgage Loan” shall also include any such

20



--------------------------------------------------------------------------------



 



Defaulted Mortgage Loan or REO Property). As to any REO Property, the
Subservicer shall provide the Servicer with written notification of the related
foreclosure sale within one (1) Business Day after the date of such foreclosure
sale. The Servicer shall notify the Subservicer within seven (7) Business Days
after receiving such notification from the Subservicer in the event the Servicer
elects to administer default servicing activities relating to the REO Property.
Notwithstanding the foregoing, at any time during the period in which a Mortgage
Loan is delinquent, the Servicer may provide written notice to the Subservicer
of the Servicer’s election to administer default servicing activities in
connection with an REO Property after the foreclosure sale. If the Servicer
elects to assume such activities as set forth above, the Servicer shall not be
obligated for any fees or commissions due any agent previously retained by the
Subservicer or its agent. In accordance with such notice from the Servicer, the
Subservicer shall forward to the Servicer all relevant documentation relating to
such Complex Defaulted Mortgage Loan and shall comply with all reasonable
transfer requests of Servicer. Upon the transfer from the Subservicer to the
Servicer of the relevant files and documentation, the Servicer shall commence
default servicing activities in accordance with the related Pooling and
Servicing Agreement or the related Private Investor Agreement and shall report
the status of such Complex Defaulted Mortgage Loans to the Subservicer on a
monthly basis. In the event a Complex Defaulted Mortgage Loan is reinstated and
reinstatement funds are received by the Servicer, (i) the Servicer shall remit
such funds to the Subservicer in accordance with Subservicer’s wire instructions
or other payment instructions, (ii) provided that the Servicer has complied with
the requirements of subpart (i) hereof, the Subservicer shall post such funds to
the account no later than the next Business Day, (iii) the Subservicer shall
again be fully responsible for the subservicing for such Mortgage Loan, (iv) the
Servicer shall forward the related mortgage file and all other relevant
documentation to Subservicer, and (v) Servicer shall comply with all reasonable
transfer requests of Subservicer. In the event a Complex Defaulted Mortgage Loan
reaches final disposition and Liquidation Proceeds are received by the Servicer,
(i) the Servicer shall deposit such funds, (ii) the Servicer shall notify the
Subservicer of receipt of such Liquidation Proceeds, (iii) the Subservicer shall
post non-monetary transactions to bring the account balance to zero no later
than the next Business Day, and (iv) the Servicer shall be responsible for
preparation of the Officer Certificate and shall retain the related mortgage
file and all other relevant documentation.
     (d) In connection with any expenses incurred by Servicer for any Complex
Defaulted Mortgage Loan under this Section 2.07, upon receipt of any related
invoices, Servicer shall forward such invoices to Subservicer for payment in the
ordinary course of business. Subservicer shall ensure payment of such invoices
within [* * *] and shall be responsible for late fees incurred with respect to
invoices received by Subservicer [* * *] prior to the due date thereof.
     (e) Subservicer Advances will be funded by Subservicer. All Subservicer
Advances shall be approved by Servicer as defined in the Operations Guide.
Servicer shall reimburse Subservicer for any Subservicer Advances on a monthly
basis. Subservicer shall provide a reconciliation schedule of Subservicer
Advances in the form of Exhibit F, in both hard copy and electronic format, to
the Servicer by the fifth Business Day of each month. Servicer shall have three
(3) Business Days to review the reconciliation and either approve it or advise
Subservicer of errors. Servicer and Subservicer shall cooperate and exert
reasonable efforts to correct any errors. Servicer and

21



--------------------------------------------------------------------------------



 



Subservicer shall remit funds to each other, as applicable, within one
(1) Business Day of either the approval of the reconciliation or the correction
of any errors detected
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------



 



by the appropriate party. In any event, a mutually agreed upon amount must be
remitted to the appropriate party no later than the 20th day of the month (or
next Business Day immediately thereafter).
     Section 2.08. Title, Management and Disposition of REO Properties. (a) If
title to a Mortgaged Property is acquired in foreclosure or by deed in lieu of
foreclosure, the deed or certificate of sale shall be taken in the name of the
applicable Private Investor (unless otherwise directed by the Private Investor),
or in the name of MLCC if the Mortgage Loan is subject to a Pooling and
Servicing Agreement. The Servicer shall not cause title to be acquired to any
Mortgaged Property, or proceed with the management of any REO Property, for
which the Subservicer has Knowledge that such Mortgaged Property or REO Property
is affected by hazardous waste, but shall promptly notify the Servicer of such
condition, and thereafter follow such reasonable directions as the Servicer may
provide. The Subservicer shall either itself, or through an agent approved by
the Servicer (which approval shall not be unreasonably withheld), manage,
conserve, protect and operate each REO Property (and may temporarily rent the
same) in accordance with the Servicer’s direction.
     (b) The income received from the management of any REO Property shall be
applied as a reduction in any existing Subservicing Advance for the related REO
property or as a credit balance to the Subservicing Advance for the related
property within one (1) Business Day of receipt.
     (c) If the Subservicer elects to dispose of an REO Property without
utilizing the services of an agent, the Subservicer shall notify the Servicer of
its receipt of any and all bona fide offers to purchase that REO Property. Each
such REO Disposition shall be carried out by the Subservicer at such price, and
upon such terms and conditions, as the Servicer shall approve in writing.
     (d) If the Subservicer utilizes the services of an approved agent to
dispose of an REO Property, the Subservicer shall provide the Servicer with a
copy of such agent’s marketing plan, which shall include, but not be limited to,
(i) the marketing time period, (ii) an estimate of the costs of any repairs or
improvements, (iii) the lowest acceptable sale price for the REO Property and
(iv) other proposed terms and conditions of sale. Within seven (7) Business Days
after receipt of any such marketing plan, the Servicer shall review the plan and
notify the Subservicer in writing as to whether the terms and conditions thereof
are acceptable to the Servicer. Notwithstanding the foregoing, the Servicer’s
failure to provide such written notification to the Subservicer within such
seven (7) Business Day period shall not be deemed acceptance of the marketing
plan. If the terms, conditions, and lowest acceptable sale price set forth in
the marketing plan are acceptable to the Servicer, the REO Disposition shall be
carried out by the Subservicer in accordance with the terms thereof. If the
Subservicer receives a bona fide offer to purchase an REO Property and would
like to accept the offer, but the offer is outside the parameters of the
approved marketing plan, the Subservicer shall provide the Servicer with written
notification of the terms and conditions of the offer. Within seven (7) Business
Days after receiving the terms and conditions of such offer, the Servicer shall
review the offer and

23



--------------------------------------------------------------------------------



 



notify the Subservicer in writing as to whether such terms and conditions are
acceptable to the Servicer. Notwithstanding the foregoing, the Servicer’s
failure to provide such written notification to the Subservicer within such
seven (7) Business Day period shall not be deemed acceptance of the offer.
     (e) The Subservicer, upon an REO Disposition, shall be entitled to
reimbursement for any related unreimbursed Subservicer Advances from proceeds
received in connection with such REO Disposition. If the proceeds from an REO
Disposition are insufficient to reimburse the Subservicer for any related
unreimbursed Subservicer Advances, the Subservicer shall be entitled to
reimbursement from the Servicer by submission of an Officer Certificate as
described in the Operations Guide. All proceeds from an REO Disposition, net of
any reimbursement to the Subservicer as provided above, shall be remitted to the
Servicer with the related Officer Certificate as described in the Operations
Guide.
     Section 2.09. Use of EDP. Throughout the term of this Agreement and except
as otherwise provided in the Asset Purchase Agreement, dated as of December 15,
2000, between Servicer and Subservicer, Subservicer shall pay all costs and
expenses associated with its use of, and access to, the EDP system commonly
referred to as “Nabanco”. Such costs and expenses shall include, but not be
limited to, the cost and expenses associated with the maintenance, use and
service of such system and any third-party user or license fees. Approval of
Servicer, which may be withheld at Servicer’s sole discretion, must be obtained
by Subservicer prior to the development of a new EDP and before the transfer of
any Equity Loan to the new EDP. If Servicer approves such development or
transfer, the development and transfer shall be on such terms as mutually agreed
upon by the parties.
     Section 2.10. Payment of Taxes and Insurance. (a) Taxes. Subservicer shall
ensure that all real estate taxes are paid in connection with each Mortgaged
Property to ensure that the related lien of each Mortgage Loan remains in full
force and effect and the priority thereof is not impaired. The Subservicer shall
be liable to the Servicer for any losses incurred due to non-payment or untimely
payment of taxes by the Subservicer.
     (b) Insurance. Subservicer shall ensure that at all times (i) a hazard
insurance policy which insures against loss by fire and by hazards included
within the term “extended coverage” is in place with respect to each Mortgage
Property and that such policy is in an amount acceptable to Servicer, (ii) such
policy contains a standard mortgagee’s clause with an appropriate endorsement in
favor of Servicer, and (iii) that it is otherwise at all times in compliance
with all insurance related provisions contained in the Pooling and Servicing
Agreements. Subservicer acknowledges that Master Servicer under the Pooling and
Servicing Agreements has not procured and does not intend to procure, any
“mortgagee interest policy” as contemplated by the Pooling and Servicing
Agreements. The Subservicer shall be liable to the Servicer for any losses
incurred due to non-payment or untimely payment of insurance premiums by the
Subservicer.
     Section 2.11. Notice to Mortgagors. Not less than fifteen (15) days before
each applicable Transfer Date, unless earlier notification is required by
Applicable Requirements,

24



--------------------------------------------------------------------------------



 



Servicer and Subservicer shall jointly deliver to each applicable Mortgagor a
letter advising the Mortgagor of the transfer of subservicing contemplated
herein. Such letters shall comply with all Applicable Requirements, including,
but not limited to, RESPA. At least thirty (30) days before the first Transfer
Date, Servicer and Subservicer shall review the form of the letter for
compliance with the Applicable Requirements. All costs of preparing and
delivering such letters shall be shared equally by Servicer and Subservicer.
     Section 2.12. Notice to Tax Service Provider. (a) Notices. Not less than
fifteen (15) days before each applicable Transfer Date for first lien Mortgage
Loans, only Servicer shall deliver written notices of the transfer of
subservicing contemplated herein to TRETS. At Subservicer’s request, Servicer
shall provide an officer’s certificate to the effect that Servicer has mailed
such notices at least fifteen (15) days before each Transfer Date. Such notice
shall instruct TRETS to deliver, from and after each applicable Transfer Date,
all applicable payments, notices, bills, statements, records, files, histories,
support documents, and other documents to Subservicer.
     (b) Costs. Servicer shall be responsible for the cost of preparing and
delivering the notices described in this Section 2.12.
     Section 2.13. Notice to Insurance Companies and Payment of Insurance
Premiums. (a) Notices. Not less than fifteen (15) days before each applicable
Transfer Date, Servicer shall deliver written notices of the transfer of
subservicing contemplated herein to each of Servicer’s hazard insurance
Outsource Vendors. Servicer shall direct the Outsource Vendor to forward all
mail concerning the Mortgage Loans to the Subservicer.
     (b) Change of Mortgage Clauses. It shall be the responsibility of the
Servicer to ensure that all applicable hazard insurance policy mortgage clauses
are changed to “Cendant Mortgage Corporation, its successors and assigns”.
     (c) Costs. Servicer shall be responsible for the cost of preparing and
delivering the notices described in this Section 2.13.
     Section 2.14. Tax Contracts. (a) Servicer shall cause TRETS to work with
Subservicer’s designated tax service provider to deliver a comprehensive ADDS
tape (AB383) for all first lien Mortgage Loans (other than (i) Mortgage Loans
secured by Mortgaged Properties in Guam and Puerto Rico and (ii) Co-op Loans),
whether escrowed or non-escrowed, no later than five (5) Business Days after the
applicable Transfer Date.
     (b) With respect to all first lien Mortgage Loans other than (i) Mortgage
Loans secured by Mortgaged Properties in Guam and Puerto Rico and (ii) Co-op
Loans, Servicer shall transfer the related TRETS life-of-loan contracts to
Subservicer’s designated tax service provider on the applicable Transfer Date.
Within 60 days after each Transfer Date, Subservicer shall provide Servicer with
a listing of all such Mortgage Loans for which Subservicer’s designated tax
service provider did not receive the anticipated tax contract information from
TRETS. Servicer shall have 30 days after receiving the listing to reconcile it
and, for each such Mortgage Loan that did not have a

25



--------------------------------------------------------------------------------



 



life-of-loan tax service contract, shall remit to Subservicer (x) a fee of $[* *
*] to purchase a tax service contract or (y) [* * *] to purchase a tax service
contract for such Mortgage Loan.
     Section 2.15. [Reserved.]
     Section 2.16. [Reserved.]
     Section 2.17. Mortgage Loan Payment Record. Subservicer shall maintain a
Mortgage Loan Payment Record (as such term is defined in the related Pooling and
Servicing Agreement) in accordance with the terms of the applicable Pooling and
Servicing Agreement.
     Section 2.18. [Reserved.]
     Section 2.19. Post-Transfer Assumption Processing. The Subservicer shall be
responsible for administering assumption requests directly with the Mortgagor,
including, but not limited to the sending of all applicable disclosures required
by law, obtaining all necessary financial information from the proposed new
obligor, underwriting the new obligor, and obtaining any additional
documentation and execution of documents. The Subservicer shall process such
requests in accordance with the related Private Investor Agreement and Pooling
and Servicing Agreement, including, but not limited to, freezing lines of credit
where required. Subservicer shall be responsible for processing all loan
origination functions of any assumption pursuant to the Origination Agreement.
The Subservicer shall thereafter be responsible for providing any required
notices to the applicable Private Investor and for providing the original
assumption agreement to the applicable document custodian.
     Section 2.20. Misapplied Payments and NSF. Subservicer shall be responsible
for administering and correcting any payment misapplications, and any
adjustments necessary due to the return of payment checks for insufficient funds
that occurred prior to the Transfer Date, provided that if a misapplied payment
that occurred before the relevant Transfer Date cannot be reconciled and
Subservicer incurs any cost or expense relating thereto, Servicer shall
reimburse Subservicer for the cost or expense incurred by Subservicer with
respect to such misapplied payment. Servicer agrees to use its good faith
efforts to cooperate with Subservicer in correcting misapplication errors that
occur prior to the Transfer Date.
     Section 2.21. Tax Reporting. Subservicer shall be responsible for the
preparation and filing of all reports required by the IRS of a mortgage loan
servicer or subservicer for any Mortgage Loan. To the extent Servicer has such
documents in its possession, Servicer shall provide to Subservicer photocopies
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

26



--------------------------------------------------------------------------------



 



of IRS Forms W-8 and W-9, as applicable, executed by the Mortgagor (or
equivalent documentation acceptable to Subservicer) for each Mortgage Loan upon
request.
     Section 2.22. [ Reserved.]
     Section 2.23. Flood Insurance Determination Contracts. To the extent
applicable, Servicer shall obtain, at Servicer’s sole cost and expense, before
each applicable Transfer Date, “life of loan” or “life-time” transferable flood
insurance determination contracts on each Mortgage Loan. Servicer shall assign
to Subservicer, on or promptly following each applicable Transfer Date, the
related certified and guaranteed assignable flood insurance determination
contracts Servicer obtained for such Mortgage Loans. Servicer and Subservicer
shall equally share responsibility for any fees required to transfer such flood
insurance determination contracts to Subservicer.
     Section 2.24. Limited Powers of Attorney and Limited Authorized
Signatories. Servicer agrees to provide Subservicer on the first Transfer Date
with limited powers of attorney in the agreed upon form attached hereto as
Exhibit I.
     Section 2.25. Updated Exhibits and Schedules. As soon as possible, and in
any event no later than five (5) Business Days after the applicable Transfer
Date, Subservicer shall have received from Servicer updated versions of each
then-relevant exhibit and schedule hereto, certified as being true and correct
on behalf of Servicer by an authorized officer thereof, with respect to the
subservicing transferred on that date.
     Section 2.26. Outsource Vendor Contracts. Subservicer shall not assume any
of Servicer’s obligations under the Outsource Vendor contracts. A list of the
Outsource Vendors is attached as Schedule 2.26.
     Section 2.27. [Reserved.]
     Section 2.28. [Reserved.]
     Section 2.29. [Reserved.]
     Section 2.30. Servicer to Service Additional Collateral. Notwithstanding
anything to the contrary in this Agreement, Servicer shall service and
administer all Additional Collateral, it being understood and agreed that only
Servicer shall service and administer the related securities accounts with
respect to Additional Collateral Agreements.
     Section 2.31. [Reserved.]
     Section 2.32. Audit of ARM Loans. Within ninety (90) days after the first
Transfer Date, Subservicer may perform an audit of a sample of [* * *] the ARM
Loans transferred on such Transfer Date, comparing the Mortgage Note with
Subservicer’s EDP. Each such audit shall be based on a random sample, the
selection methodology for which shall be approved by Servicer

27



--------------------------------------------------------------------------------



 



reasonably in advance of such data audit. At least two (2) Business Days before
the commencement of any such data audit, Subservicer shall provide Servicer with
a list of the loan numbers selected for such data audit. Should the results of
such audit reflect a financial error rate [* * *] or a non-financial error rate
[* * *], subject to Servicer’s reasonable verification of Subservicer’s audit
results, Subservicer, or Subservicer’s subcontractor, shall complete, at
Servicer’s sole cost and expense, an audit of all ARM Loans and related interest
adjustments and calculations. Subservicer and Servicer shall mutually agree on
the scope, the procedures to be used, and (subject to reasonability) the price
of conducting such ARM Loan audit. Subservicer shall report the results of such
ARM Loan audit including all recommended corrective actions to Servicer.
Servicer shall reimburse Subservicer promptly upon receipt of related invoices
for all costs and expenses incurred by Subservicer in undertaking the audit.
Subservicer and Servicer shall jointly agree on any corrective action to be
undertaken, the costs of which shall be borne exclusively by Servicer. Any
decision by Subservicer not to conduct an audit as provided herein shall not
affect any rights Subservicer may have under this Agreement, nor in any way
limit any of Servicer’s representations or warranties.
     Section 2.33. Transfer of Mortgage Loans. (a) The Subservicer acknowledges
that from time to time the Servicer intends to sell and/or assign to various
Subsequent Purchasers all or a portion of the Mortgage Loans that are subject to
this Agreement, thereby effecting one or more Whole Loan Transfers or
Pass-Through Transfers of such Mortgage Loans. The Subservicer acknowledges that
the Servicer shall have the right to sell and assign any or all of the Mortgage
Loans, and the Subservicer shall recognize the related Subsequent Purchaser as
the owner of such Mortgage Loans. With respect to each Whole Loan Transfer and
each Pass-Through Transfer, as applicable, entered into by the Servicer or any
Affiliate of the Servicer, the Subservicer agrees to assist the Servicer in
various capacities, and shall, among other things:
     (i) cooperate fully and negotiate in good faith with the Servicer, any
custodian that maintains documents or Mortgage Loan Documents on behalf of the
Servicer, any prospective Subsequent Purchaser, any Rating Agency or any party
to any agreement executed in connection with such Whole Loan Transfer or
Pass-Through Transfer with respect to all reasonable requests and due diligence
procedures and shall use its best efforts to facilitate such Whole Loan Transfer
or Pass-Through Transfer; provided, however, that if the information provided by
the Subservicer to satisfy any such request or to comply with any such procedure
is not required by any other Transaction Agreement, or is not contained in a
standard report produced by the Subservicer’s EDP, any reasonable out-of-pocket
expenses incurred by the Subservicer to provide such information shall be paid
by the Servicer. However, it is agreed that the Servicer shall provide notice to
Subservicer of a: (i) Whole Loan Transfer within five (5) Business Days of the
related trade date and (ii) Pass-Through Transfer within five (5) Business Days
of the submission of a loan pool to the Rating Agencies;
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED .

28



--------------------------------------------------------------------------------



 



     (ii) execute as servicer or sub-servicer, as the case may be, all
applicable agreements to be executed (or amend existing contracts, as necessary)
in connection with such Whole Loan Transfer or Pass-Through Transfer that govern
the servicing and administration of the Mortgage Loans (and any agreements and
other documents incidental thereto, including officer’s certificates) as the
Servicer reasonably requests. The Subservicer shall, as the Servicer may
request, either (A) enter into such agreements with the Servicer, in which case
the Servicer’s rights and obligations thereunder shall be freely assignable and
delegable to the Subsequent Purchaser without any further action or consent by
the Subservicer, or (B) enter into such agreement directly with the Subsequent
Purchaser. The governing documents for Pass-Through Transfers shall contain
provisions customarily included in secondary mortgage market securitized
transactions with respect to like assets that provide for the public issuance or
private placement of securities that (a) evidence an interest in mortgage loans
like the Mortgage Loans and (b) one or more classes of which may be rated
“AA/Aa” or higher by the Rating Agencies, provided that no such agreement or
amendment materially increases the existing duties of the Subservicer under the
Transaction Agreements;
     (iii) restate as of the closing date for a Whole Loan Transfer or
Pass-Through Transfer the representations and warranties set forth in the
Origination Agreement for the benefit of the Subsequent Purchaser; provided,
however, that the Subservicer may qualify any such representation or warranty to
reflect an event or circumstance that arose after the date hereof and that would
cause such representation or warranty to be inaccurate, so long as such event or
circumstance is not a breach by the Subservicer of any term or condition of any
Transaction Agreement.
     (iv) deliver to the Servicer or its Affiliates, at the expense of the
Servicer, for inclusion in any prospectus, private placement memorandum or other
offering material or disclosure document such written information regarding the
Subservicer or its Affiliates as shall be reasonably requested by the Servicer
or its Affiliate (including but not limited to its audited financial statements,
and its mortgage loan delinquency, foreclosure and loss experience) and
indemnify and hold harmless the Servicer and any Affiliate of the Servicer for
any and all liabilities, losses and expenses arising under the Securities Act of
1933, as amended, in connection with any material misstatement contained in such
written information or any omission of a material fact the inclusion of which
was necessary to make such written information not misleading;
     (v) deliver to the Servicer, and to any Person designated by the Servicer,
the Subservicer’s audited financial statements and such written information
provided by the Subservicer or its Affiliates (including but not limited to the
information referred to in clause (iv) above and as set forth in Section 11.02
of this Agreement) as shall be reasonably requested by the Servicer or its
Affiliates;
     (vi) deliver to the Servicer, and to any Person designated by the Servicer,
at the expense of the Servicer, such opinions of counsel, if any, as are
customarily

29



--------------------------------------------------------------------------------



 



delivered by servicers in connection with Whole Loan Transfers or Pass-Through
Transfers;
     (vii) provide, on an ongoing basis from information obtained through its
servicing of the Mortgage Loans, any information necessary to enable the “tax
matters person” for any REMIC in a Pass-Through Transfer, including any master
servicer or trustee acting in such capacity, to perform its obligations in
accordance with applicable law and customary secondary mortgage market standards
for securitized transactions, one or more classes of securities issued in which
are rated “AA/Aa” or higher by the Rating Agencies; provided, however, that if
such information is not required by any other Transaction Agreement, or is not
contained in a standard report produced by the Subservicer’s EDP, any set-up
costs incurred by the Subservicer to provide such information shall be borne by
the Servicer; and
     (viii) maintain any applicable custodial account and escrow account in
accordance with the requirements of the Rating Agencies for a securitized
transaction, one or more classes of securities issued in which are rated “AA/Aa”
or higher, which requirements may include maintaining such custodial account and
escrow account with a depository institution the long-term unsecured debt rating
of which is rated “AA/Aa” or higher by the Rating Agencies.
     (b) Notwithstanding clause (ii) of Section 2.33(a), no agreements, consents
or modifications referred to therein shall contain any provisions that reduce
the Subservicing Fee as to any Mortgage Loan or that affect the calculation of
the Subservicing Fee as to any Mortgage Loan in a manner that is materially
adverse to the Subservicer. All Mortgage Loans not sold or transferred pursuant
to a Whole Loan Transfer or Pass-Through Transfer shall be subject to this
Agreement and shall continue to be serviced and administered in accordance with
the terms hereof and with respect thereto this Agreement shall remain in full
force and effect.
     Section 2.34. Mortgage Loan Information. (a) From and after each applicable
Transfer Date, Subservicer agrees that it shall supply on a daily basis (i) the
Loan Information for each Mortgagor to Servicer and (ii) aggregate loan
information on the Mortgage Loans, on a daily basis in accordance with the
specific timing, transfer, and other requirements as may from time to time be
designated by Servicer, provided that such information is, as of the date
hereof, being generated by EDP.
     (b) Servicer and Subservicer acknowledge that, to the best of their
respective knowledge, their respective obligations to provide Information
Sharing Notices and to supply the Loan Information are permitted by, and comply
with, the Applicable Requirements. The parties acknowledge that there has been a
change in the Applicable Requirements that may affect either (i) the
dissemination of the Loan Information from Subservicer to Servicer, (ii) the
manner in which the Loan Information is disseminated from Subservicer to
Servicer, or (iii) the form, content, or delivery of the required form of
Information Sharing Notice. The parties hereto shall work in good faith to
address the effect of this change in the Applicable Requirements and to resolve
the same in a manner that is reasonably acceptable in good faith to both parties
and that

30



--------------------------------------------------------------------------------



 



will allow Subservicer to continue to supply to Servicer as much of the Loan
Information as is then possible given the applicable change in the Applicable
Requirements.
     (c) Servicer acknowledges and agrees that it will not use or disseminate
the Loan Information in violation of the Applicable Requirements.
     (d) Servicer shall indemnify Subservicer against any and all Losses
incurred by Subservicer to the extent that such Losses result from, are caused
by, or arise out of Subservicer’s compliance with Section 2.34(a) with respect
to the Mortgage Loans subserviced pursuant to this Agreement.
     Section 2.35. [Reserved.]
     Section 2.36. Subservicer Reports. In addition to any other reports
required pursuant to the terms of this Agreement, during the term of this
Agreement, Subservicer shall furnish any reports or documentation that the
Servicer may reasonably request. Reports requested may include reports not
specified or otherwise required by this Agreement or reports required to comply
with any regulations regarding any supervisory agents or examiners of the
Servicer. All reports shall be delivered in accordance with the Servicer’s
reasonable instructions and directions. The Subservicer agrees to execute and
deliver all such instruments and take all such action as the Servicer, from time
to time, may reasonably request in order to effectuate the purpose and to carry
out the terms of this Agreement. To the extent any such report requested by
Servicer is not a standard report produced by EDP, any set-up or future
incremental costs incurred by Subservicer for such reports requested by Servicer
shall be borne by Servicer.
     Section 2.37. Work Policy. Personnel of either Party working on the
premises of the other Party (excluding in the case of Subservicer, premises of
Servicer leased to Subservicer), and all other Personnel required by Law or
government rules or regulations, shall comply with the safety, security and
other regulations of the other Party generally applicable to its outside
contractors and Personnel particular to each work location, including, where
applicable, internal security department fingerprinting, photographing and
screening processes. Personnel of a Party, when deemed appropriate by the other
Party, will be issued visitor identification cards. Each such card will be
surrendered by upon demand by the other Party or upon termination of this
Agreement or completion of the relevant MLCC Services. Unless otherwise agreed
by the Parties, Personnel of each Party will observe the working hours, working
rules, and holiday schedules of the other Party while working on the other
Party’s premises (excluding in the case of Subservicer, premises of Servicer
leased to Subservicer). Each Party shall advise the other Party immediately in
the event that any Personnel with security access to any premises of the other
Party (i) is no longer assigned to perform MLCC Services, or (ii) is no longer
employed by such Party.
     Section 2.38. Use of Hardware and Software. In the event that Subservicer
shall be performing MLCC Services on behalf of Servicer and any third party
utilizing common hardware and/or Software, Servicer shall have the right, on
reasonable notice to Subservicer and at Servicer’s sole cost and expense, to
audit such hardware and Software to ensure segregation of

31



--------------------------------------------------------------------------------



 



MLCC Data from third party data adequate to prevent unauthorized disclosure of
MLCC Data to third parties, and to ensure the security of MLCC Data in
accordance with normal industry practices, provided that such audit shall not
disrupt Subservicer’s ability to perform the MLCC Services.
     Section 2.39. Technical Architecture Standards. On notice thereof,
Subservicer shall comply with all reasonable Servicer information management
technical architecture standards related to interfacing with Servicer systems,
as identified and amended by Servicer from time to time.
     Section 2.40. Compliance with Policies. Subservicer shall, upon notice
thereof by Servicer, comply with all of Servicer’s commercially reasonable
policies and procedures regarding security and safeguarding of MLCC Data.
     Section 2.41. Continuation of MLCC Services. Subservicer acknowledges that
the provision of MLCC Services is critical to the business and operations of
Servicer. In the event of a fee dispute between Servicer and Subservicer
pursuant to which either Party in good faith believes it is entitled to withhold
payment of the disputed amount or for which either Party in good faith believes
payment is due, each Party shall continue to perform its obligations under the
Transaction Agreements, including continuing to pay undisputed amounts. Neither
Party shall not under any circumstances suspend or disrupt, or seek any
injunctive or other equitable relief for the purpose of suspending or
disrupting, directly or indirectly, provision of the services to the other Party
under the Transaction Agreements or the normal business operations of the other
Party.
ARTICLE IIA
SERVICER’S AND SUBSERVICER’S OBLIGATIONS
WITH RESPECT TO PROCESSING MORTGAGE LOAN ADVANCES
     Section 2A.1 Check Transactions. Subservicer and Servicer respectively
hereby agree to undertake the following obligations related to the check writing
privileges of Borrowers under the Mortgage Loan Documents for Mortgage Loans:
     (a) Printing and Delivery of Checks. Upon receipt of a properly executed
check request from a Borrower, Subservicer shall arrange for the printing and
delivery to such Borrower, by overnight delivery service, of Checks (in the form
approved in writing by Servicer) and related checkbooks and check registers.
     (b) Payment for Mortgage Loan Advances by Check. Subservicer shall arrange,
pursuant to Servicer’s direction, for the daily funding of settlement of Checks
presented to Issuer for collection. Subservicer shall arrange each day for
funding of Issuer’s settlement account with the FRB in the amount of all Checks
received from the FRB that day.

32



--------------------------------------------------------------------------------



 



     (c) Overextension of Credit Limit. Subservicer shall monitor the
Outstanding Balance with respect to each Mortgage Loan and shall cause to be
returned for insufficient funds any Check which exceeds the Available Credit
under such Mortgage Loan (such Checks, in addition to those described in
Section 2A.1(d), referred to as “Returned Checks”). Subservicer shall notify the
Borrower with respect to such Returned Check that such Returned Check has been
returned for insufficient funds. Notwithstanding the foregoing, Subservicer may
make payment on a Returned Check that exceeds the Credit Limit of any Borrower
on an exception basis if it has requested and received written authorization
from Servicer. Upon receipt of such a request from Subservicer, Servicer shall,
within two (2) Business Days, notify Subservicer of its approval or denial of
such request. Subservicer monthly shall provide Servicer with a report, with
respect to Mortgage Loans exceeding credit limits within the prior month, which
report shall indicate current status (including compliance with Credit Limit) of
each such Mortgage Loan and shall otherwise be in a form reasonably acceptable
to Servicer.
     (d) Dishonoring of Checks. If a Check must be returned or dishonored for
any reason other than the reasons described in paragraph (c) above, including
because of a limitation on Mortgage Loan Advances imposed by Servicer, or by
Subservicer on behalf of Servicer, due to a Borrower Default or because of an
apparent forgery of the Check, Subservicer or its agent shall cause such Check
to be returned or dishonored. Subservicer shall notify the Borrower with respect
to any such Returned Check.
     (e) Reimbursement of Subservicer. Servicer shall reimburse Subservicer in
accordance with the provisions of Article VI hereof for Subservicer’s funding of
Check settlement pursuant to Subsections 2A.1(b) and 2A.1(c).
     (f) Recovery of Checks. With respect to any terminated Mortgage Loan,
Subservicer shall send to the related Mortgagor a written request that such
Mortgagor either return or destroy any unused Checks in such Mortgagor’s
possession. If Subservicer receives any such Checks from Mortgagors, Subservicer
shall destroy such Checks.
     (g) Books and Records. Servicer may at any time request information from,
and examine the books and records of, Subservicer related to the processing or
settlement of the Checks. Subservicer shall maintain such records for at least
such period as shall be required by applicable law and regulation and shall
provide to Servicer copies of all records or documents related to the Checks as
Servicer may request from time to time within two (2) Business Days of receipt
of such request. This right of inspection shall continue so long as Borrowers
shall have check writing privileges under the Mortgage Loans, and for a
reasonable period of time following the termination of such privileges. To the
extent any information requested by Servicer under this paragraph (g) is related
to internal audits conducted by Servicer in the normal course of its business,
Servicer shall reimburse Subservicer for any and all costs and expenses incurred
by Subservicer in complying with such request. All other costs and expenses
incurred in complying with this paragraph (g) shall be borne by the Subservicer.

33



--------------------------------------------------------------------------------



 



     Section 2A.2 Card Transactions. Subservicer and Servicer hereby agree to
undertake the following obligations related to the card privileges of Borrowers
under the Mortgage Loan Documents for Mortgage Loans:
     (a) Embossing and Delivery of Cards. Upon receipt of a properly executed
card request from a Borrower, Subservicer shall arrange for the embossing and
delivery to the Borrower of Cards in such form as designated by the Servicer.
Servicer shall be solely responsible for ensuring that the form of the Cards
satisfies the rules, regulations and other requirements of VISA®.
     (b) Requests for Authorization. Subservicer shall respond to all
authorization requests from merchants related to transactions involving Cards
according to the rules and regulations of VISA® and applicable laws and
regulations. Subservicer shall disapprove any request for authorization of a
Card transaction (i) which exceeds a Borrower’s Available Credit, or (ii) which
exceeds any other limitation on Mortgage Loan Advances imposed by Servicer of
which Subservicer has been informed, or by Subservicer on behalf of Servicer,
because of a Borrower Default. Notwithstanding the foregoing, Subservicer may
approve authorization requests for Charges which exceed the Available Credit of
such Borrower on an exception basis if it has requested and received written
authorization from Servicer. Upon receipt of such a request from Subservicer,
Servicer shall, within two (2) Business Days, notify Subservicer of its approval
or denial of such request. Subservicer shall, on a monthly basis, provide
Servicer with a report, in a form reasonably acceptable to Servicer, with
respect to Mortgage Loans exceeding credit limits within the prior month, which
report shall indicate current status (including compliance with Credit Limit) of
each such Mortgage Loan and shall otherwise be in a form reasonably acceptable
to Servicer.
     (c) Customer Inquiries. Subservicer shall respond to and otherwise handle
Borrower inquiries, requests and complaints concerning their Cards. Subservicer
shall provide Borrowers with both a toll free telephone number and an address
for the purposes of reporting lost or stolen Cards, requesting information about
Charges, confirming the Borrower’s Available Credit, and such other purposes as
the parties shall determine to be appropriate or desirable or as may be required
by applicable law and regulation.
     (d) VISA® Settlement. Subservicer or its agent shall maintain an electronic
link with VISA® for the purpose of obtaining information related to the
settlement of Charges and the processing of adjustments and exception items,
including, without limitation, chargebacks, returns, representments and
reversals. Subservicer shall submit a settlement report to Servicer and shall
transfer funds to VISA® each day VISA® settlement occurs in accordance with the
provisions of Article VI hereof.
     (e) De-activation of Cards. Upon receipt of notice from Servicer that a
Card has been terminated or upon receipt of a direct request from a Borrower to
terminate his or her Mortgage Loan or Card or upon termination of an Mortgage
Loan by Servicer or Subservicer, Subservicer shall promptly take such actions as
are necessary to prevent the authorization of any transaction involving the Card
following such termination. Subservicer shall use commercially reasonable

34



--------------------------------------------------------------------------------



 



efforts to retrieve and destroy or ensure the destruction of any Card with
respect to a terminated Mortgage Loan.
     (f) Books and Records. Subservicer shall provide access to Servicer at any
time during ordinary business hours to examine, audit and make copies of all
books, records and documents in Subservicer’s possession related to the Cards.
Subservicer shall maintain such records for at least such periods as shall be
required by applicable law and regulation, or by the rules and regulations of
VISA®, and shall provide to Servicer any original document related to the Cards,
as Servicer may request from time to time within five (5) Business Days of
receipt of such request. To the extent any information requested by Servicer
under this paragraph (f) is related to internal audits conducted by Servicer in
the normal course of its business, Servicer shall reimburse Subservicer for any
and all costs and expenses incurred by Subservicer in complying with such
request. All other costs and expenses incurred in complying with this paragraph
(f) shall be borne by the Subservicer.
     (g) Chargebacks. Subservicer shall process chargebacks of Charges
previously paid in accordance with applicable law and regulation, and with the
written rules and regulations of VISA®. Subservicer shall manage the VISA®
Suspense Account according to VISA®chargeback guidelines and procedures as
referenced in the Operations Guide. Subservicer shall be responsible for
unrecoverable losses due to Subservicer’s failure to comply with this
Section 2A.2(g).
     Section 2A.3 Wire Transfers. Subservicer hereby agrees to perform the
following services related to the wire transfer privileges, if any exist, of
Borrowers under the Mortgage Loan Documents for Mortgage Loans:
     (a) Processing of Wire Transfer Requests. Upon receiving a duly authorized
request from a Borrower for a wire transfer of funds as a Mortgage Loan Advance
on the Mortgage Loan, Subservicer shall arrange for a wire transfer of the
requested amount (provided that such amount does not exceed the Borrower’s
Available Credit and provided that Servicer, or Subservicer on behalf of
Servicer, has not imposed a limitation on Mortgage Loan Advances because of a
Borrower Default) as a Mortgage Loan Advance to the Mortgage Loan specified in
the wire transfer instructions from the Borrower.
     (b) Reimbursement of Subservicer. Servicer shall reimburse Subservicer in
accordance with Article VI hereof for the amount Subservicer has wire
transferred on behalf of Servicer to the Borrowers (or their designees).
     Section 2A.4 Certified or Cashier’s Checks. Subservicer hereby agrees to
provide certified or cashier’s check services to Borrowers.
          (a) Processing of Certified or Cashier’s Check Requests. Subservicer
and Servicer agree that the certified or cashier’s checks may be issued by
Accommodation Party pursuant to an agreement between Subservicer and
Accommodation Party; provided, however, that Subservicer shall remain primarily
liable to Servicer for the performance of the services by

35



--------------------------------------------------------------------------------



 




Accommodation Party on behalf of Subservicer. Upon receiving a duly authorized
request from a Borrower for the issuance of a certified or cashier’s check as a
Mortgage Loan Advance on the Borrower’s Mortgage Loan, Subservicer shall arrange
for Accommodation Party to issue a certified or cashier’s check of the requested
amount (provided that such amount does not exceed the Borrower’s Available
Credit and provided that Subservicer on behalf of Servicer has not imposed a
limitation on Mortgage Loan Advances because of a Borrower Default) as a
Mortgage Loan Advance on the Mortgage Loan and deliver such certified or
cashier’s check as specified in the certified check request from the Borrower.
Subservicer shall arrange payment to Accommodation Party with respect to
certified or cashier’s checks issued by Accommodation Party on behalf of
Subservicer.
          (b) Reimbursement of Subservicer. Servicer shall reimburse Subservicer
in accordance with Article VI hereof for the amounts Subservicer has paid to
Accommodation Party for issuance of the certified or cashier’s checks for the
Borrowers.
     Section 2A.5 Customer Service. (a) Subservicer shall perform such other
customer service functions related to the Mortgage Loans as the parties shall
agree to from time to time, including cancellation of lost or stolen Checks or
Cards, processing of duly authorized stop payment orders, preparation and
mailing of periodic statements, notices and disclosures as provided in
Sections 2A.8 and 2A.9, and response to and investigation of Borrower inquiries,
requests, notices and complaints, all in accordance with Section 4.14, and with
applicable rules of any payment system through which Mortgage Loan Advances are
processed. Subservicer will take all necessary actions to ensure that its
performance of all customer service functions related to the Mortgage Loans are
in compliance with Section 4.14.
     Section 2A.6 Security Procedures. (a) Subservicer and Servicer shall, in
consultation with each other, mutually develop security procedures for the
purpose of detecting unauthorized, fraudulent, criminal or suspicious
transactions related to the Mortgage Loans or Mortgage Loan Advances.
Subservicer shall utilize such procedures, with the cooperation of Servicer, and
shall take all reasonable and appropriate action to prevent losses with respect
to the Mortgage Loans or Mortgage Loan Advances, including, without limitation,
maintaining lists of lost or stolen Cards with VISA®.
          (b) If Subservicer or Servicer determines that a fraud or other
suspicious or criminal act relating to a Mortgage Loan or Mortgage Loan Advance
may have occurred, such party shall promptly notify the other party. Subservicer
shall investigate such alleged fraud or other criminal activity and shall
consult with Servicer regarding any investigation and prosecution of any such
fraud. The parties shall cooperate with each other in the pursuit of any such
investigation or prosecution and the filing of any such investigation or
prosecution and the filing of any applicable federal or state filings in respect
thereof. Subservicer shall indemnify Servicer against any and all losses from
fraud or other criminal activity related to a Check or related to a Card which
losses (i) cannot be charged back to the merchant bank through VISA®, (ii) were
not perpetrated by Servicer or Servicer’s employees or officers and (iii) arose
as a direct result of either (A) Subservicer’s negligence or (B) Subservicer’s
noncompliance with any of its

36



--------------------------------------------------------------------------------



 




obligations contained in Article II or Article IIA. Subservicer shall process
Provisional Credits on Equity Loans upon Servicer approval according to the
Operations Guide. Any Provisional Credit granted must be approved by Servicer.
Subservicer shall fund the Provisional Credit and handle the initial research
and recovery in all cases of fraudulent activity occurring on any Equity Loan.
To ensure that daily Provisional Credit postings are properly identified,
reported and documented, Subservicer shall provide to Servicer by the fifth
Business Day of each month an aged reconciliation schedule of Provisional
Credits in the form of Exhibit N. Servicer shall have three (3) Business Days to
review the reconciliation and either approve it or advise Subservicer of errors.
Servicer and Subservicer shall cooperate and exert reasonable efforts to
promptly correct any errors. Servicer will reimburse Subservicer in full for the
Provisional Credits in Exhibit N. Servicer and Subservicer shall remit funds to
each other, as applicable, within one (1) Business Day of either the approval of
the reconciliation or the correction of any errors detected by the appropriate
party. In any event, a mutually agreed upon amount must be remitted to the
appropriate party no later than the 20th day of the month (or next Business Day
immediately thereafter). Subservicer shall provide Servicer with Provisional
Credit documentation on request.
     Section 2A.7 Subservicer to Comply with Servicer’s “Affiliate Transactions
23A/23B” Procedures. Subservicer shall at the times under this Agreement comply
with Servicer’s written procedures for complying with Sections 23A and 23B of
the Federal Reserve Act which restricts the payment of Checks, and Subservicer
shall notify Servicer of any “covered transactions,” as said term is defined in
Servicer’s written procedures. Such procedures are attached hereto as Exhibit B
(the “23A/B Procedures”). Servicer represents and warrants that, as of the date
hereof, Servicer complies with the 23A/B Procedures. Notwithstanding the
foregoing, if the representation contained in the immediately preceding sentence
is inaccurate as of the date made as to any specific part of the 23A/B
Procedures (the “Non-Complying Procedure”), Subservicer shall not be obligated
to comply with such Non-Complying Procedure to the extent that (i) Servicer does
not comply with such Non-Complying Procedure as of the date hereof and (ii)
Subservicer is not in compliance with such Non-Complying Procedure as of the
date such inaccuracy is discovered; provided, that upon discovery of the
inaccuracy of such representation, Subservicer shall promptly notify Servicer in
writing of such inaccuracy and shall indicate in such notice the Non-Complying
Procedure. Within five (5) Business Days after receipt of such notice, Servicer
shall notify Subservicer of whether Servicer desires Subservicer to follow such
Non-Complying Procedure. If Servicer notifies Subservicer that it desires
Subservicer to follow such Non-Complying Procedure, Subservicer shall have the
right to propose an adjustment to the Subservicing Fee in accordance with the
procedures set forth in Section 17.04(d). For the avoidance of doubt, nothing
contained in this Section 2A.7 shall relieve Subservicer’s obligation to
subservice the Mortgage Loans in accordance with applicable law.
     Section 2A.8 Notices and Disclosures. Subservicer shall provide to each
Mortgagor such notices and disclosure statements and such updates and amendments
thereto in conformance with Applicable Requirements.

37



--------------------------------------------------------------------------------



 



     Section 2A.9 Monthly Statements. Each calendar month, Subservicer shall
prepare and distribute to each Mortgagor an account statement in such format as
required by applicable state and federal laws and regulations detailing all
activity related to such Mortgagor’s Mortgage Loan for the immediately prior
billing period in a form satisfactory to Servicer, including all Check, Card and
certified and cashier’s check transactions and wire transfers made with respect
to such Mortgage Loan, interest accrued during such month, the annual percentage
rate with respect to such interest, all payments of interest and principal
during such month, and all fees imposed during such month, the minimum amount
due and payable by the Mortgagor, and such other information as Servicer may
provide from time to time, or as may be required to be provided by applicable
state and federal laws and regulations.
     Section 2A.10 Credit Balance Checks. Each calendar month Subservicer shall
prepare and distribute credit balance checks in accordance with the Applicable
Requirements and, to the extent not inconsistent therewith, the provisions
outlined in the Operations Guide.
ARTICLE III
SERVICER REPRESENTATIONS AND WARRANTIES
     In addition to representations and warranties, if any, made elsewhere in
this Agreement, Servicer represents and warrants to Subservicer as of the date
hereof and each applicable Transfer Date, as follows:
     Section 3.01. Organization and Good Standing. Servicer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware. Servicer has in full force and effect (without notice of
possible suspension, revocation or impairment) all required qualifications,
permits, approvals, licenses, and registrations, or exemptions therefrom, to
conduct all activities in all jurisdictions in which its activities with respect
to the Mortgage Loans require it to be qualified or licensed.
     Section 3.02. Authority and Capacity; Ordinary Course. Servicer has all
requisite corporate power, authority and capacity to carry on its business as it
is now being conducted, to execute and deliver this Agreement, and to perform
all of its obligations hereunder. Servicer does not believe, nor does it have
any cause or reason to believe, that it cannot perform each and every covenant
contained in this Agreement.
     Section 3.03. Effective Agreement. The execution, delivery, and performance
of this Agreement by Servicer and consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate,
shareholder, or other action by Servicer; this Agreement has been duly and
validly executed and delivered by Servicer; and this Agreement is a valid and
legally binding agreement of Servicer, enforceable against Servicer in
accordance with its respective terms, subject to bankruptcy, insolvency and
similar laws affecting generally the enforcement of creditors’ rights and the
discretion of a court to grant specific performance of contracts.

38



--------------------------------------------------------------------------------



 



     Section 3.04. No Conflict. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with its respective terms and conditions shall (a) violate, conflict
with, result in the breach of, constitute a default under, be prohibited by, or
require any additional approval under any terms, conditions, or provisions of
Servicer’s Certificate of Incorporation or by-laws, or any other similar
corporate or organizational documents of Servicer; any mortgage, indenture, deed
of trust, loan or credit agreement, or other agreement or instrument to which
Servicer is now a party or by which it is bound with the exception of any
agreement or instrument relating to a Third Party Consent; or any law,
ordinance, rule, regulation, order, judgment or decree of any governmental
authority applicable to Servicer; or (b) result in the creation or imposition of
any lien, charge or encumbrance of any material nature upon any of the
properties or assets of Servicer.
     Section 3.05. Approvals and Compliance. Servicer is approved and in good
standing with each Trustee and Insurer, and holds all licenses, approvals,
permits, and other authorizations, or exemptions therefrom, required under
Applicable Requirements to originate, if Servicer was the Originator, and to
service the Mortgage Loans.
     Section 3.06. Servicer Advances. The Servicer Advances and Interest
Advances are valid and subsisting amounts owing to Servicer, are carried on the
books of Servicer at values determined in accordance with generally accepted
accounting principles, are not subject to any set-offs or claims by the
Mortgagor arising from acts or omissions of Servicer, and are recoverable in the
normal course of business or are made in accordance with Applicable
Requirements.
     Section 3.07. Insurance. Error and omissions and fidelity insurance
coverage, in the amounts required by the applicable Pooling and Servicing
Agreement, is in effect with respect to Servicer and will be maintained with
respect to the related Mortgage Loans until such time as Servicer is no longer
the Servicer under the related Pooling and Servicing Agreement.
     Section 3.08. Litigation. There is no litigation, claim, demand, proceeding
or governmental investigation existing or pending, or to the Knowledge of
Servicer, threatened, nor is there any order, injunction or decree outstanding
against or relating to Servicer that could (i) have a material adverse effect
upon the performance by Servicer of its obligations under this Agreement or
(ii) to Servicer’s Knowledge, result in any material loss or liability to
Subservicer. Further, to Servicer’s Knowledge, there is no meritorious basis for
any such litigation, claim, demand, proceeding, or governmental investigation.
     Section 3.09. Financial Condition of Servicer. Neither Servicer, its
parent, nor any of its subsidiaries is in bankruptcy, receivership or
conservatorship. Servicer has the requisite financial resources and ability to
meet its obligations under this Agreement, including, but not limited to, any
and all indemnification and/or repurchase obligations.
     Section 3.10. Compliance with Pooling and Servicing Agreements and Private
Investor Agreements. Servicer has complied in all material respects with the
covenants,

39



--------------------------------------------------------------------------------



 



conditions, and agreements applicable to it under the Pooling and Servicing
Agreements and agreements applicable to it under the Private Investor
Agreements.
ARTICLE IV
SUBSERVICER REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to representations and warranties, if any, made elsewhere in
this Agreement, Subservicer represents and warrants to Servicer as of the date
hereof and each applicable Transfer Date, as follows:
     Section 4.01. Due Incorporation and Good Standing. Subservicer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New Jersey. Subservicer has in full force and effect (without
notice of possible suspension, revocation or impairment) all required
qualifications, permits, approvals, licenses, and registrations, or exemption
therefrom, to conduct all activities in all jurisdictions in which its
activities with respect to the Mortgage Loans require it to be qualified or
licensed.
     Section 4.02. Authority and Capacity; Ordinary Course. Subservicer has all
requisite corporate power, authority and capacity to carry on its business as it
is now being conducted, to execute and deliver this Agreement, and to perform
all of its obligations thereunder. Subservicer does not believe, nor does it
have any cause or reason to believe, that it cannot perform each and every
covenant contained in this Agreement.
     Section 4.03. Effective Agreement. The execution, delivery and performance
of this Agreement by Subservicer and consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate, shareholder or other action by Subservicer; this Agreement has been
duly and validly executed and delivered by Subservicer; and this Agreement is a
valid and legally binding agreement of Subservicer, enforceable against
Subservicer in accordance with its respective terms, subject to bankruptcy,
insolvency and similar laws affecting generally the enforcement of creditors’
rights and the discretion of a court to grant specific performance of contracts.
     Section 4.04. No Conflict. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with their respective terms and conditions shall (a) violate,
conflict with, result in the breach of, constitute a default under, be
prohibited by or require any additional approval under any terms, conditions or
provisions of Subservicer’s articles of incorporation or by-laws or any other
similar corporate or organizational document of Subservicer; any mortgage,
indenture, deed of trust, loan or credit agreement or other agreement or
instrument to which Subservicer is now a party or by which it is bound; or any
law, ordinance, rule, regulation, order, judgment or decree of any governmental
authority applicable to Subservicer; or (b) result in the creation or imposition
of any lien, charge or encumbrance of any material nature upon any of the
properties or assets of Subservicer.

40



--------------------------------------------------------------------------------



 



     Section 4.05. Approvals and Compliance. Subservicer holds all licenses,
approvals, permits and other authorizations, or exemptions therefrom, required
under Applicable Requirements to assume responsibility for subservicing the
Mortgage Loans.
     Section 4.06. Litigation. There is no litigation, claim, demand, proceeding
or governmental investigation existing or pending, or to the Knowledge of
Subservicer, threatened, nor is there any order, injunction or decree
outstanding against or relating to Subservicer that could (i) have a material
adverse effect upon the performance by Subservicer of its obligations under this
Agreement or (ii) to Subservicer’s Knowledge, result in any material loss or
liability to Servicer. Further, to Subservicer’s Knowledge, there is no
meritorious basis for any such litigation, claim, demand, proceeding, or
governmental investigation.
     Section 4.07. Agency Approval. Subservicer has been approved by GNMA, FNMA
and FHLMC and will remain approved as an “eligible seller/servicer” of
residential mortgage loans as provided in GNMA, FNMA, or FHLMC guidelines and in
good standing. Subservicer has not received any notification from GNMA, FNMA or
FHLMC that Subservicer is not in compliance with the requirements of the
approved “seller/servicer” status. Subservicer is a mortgagee approved by the
Secretary of HUD pursuant to Section 203 and 211 of the National Housing Act.
Subservicer has not received any notification from HUD that Subservicer is not
in compliance with the requirements of the approved mortgagee status.
     Section 4.08. Servicing Compliance. The servicing practices to be used by
Subservicer under the Private Investor Agreements and Pooling and Servicing
Agreements are, and shall remain, in all material respects in compliance with
all Applicable Requirements, including without limitation, all federal, state
and local laws, rules, all regulations and requirements in connection therewith,
and FNMA guidelines, as applicable.
     Section 4.09. No Inquiries. Subservicer has not received written notice
from or on behalf of FHA, HUD, FDIC, FNMA, FHLMC or GNMA, advising Subservicer
of its failure to comply with applicable servicing or claims procedures, or
resulted in a request for repurchase of mortgage loans or indemnification in
connection with any mortgage loans.
     Section 4.10. Contingency Plan. Subservicer has in place a contingency plan
that will enable it to perform its obligations under this Agreement in all
material respects, at another location within one (1) Business Days in the event
its primary location is rendered inoperative as a result of a natural or other
disaster or emergency, and once Subservicer relocates to its backup site, it
shall make arrangements to connect Servicer to Subservicer’s backup EDP and
provide continued service as stated in this Agreement, provided that Subservicer
has granted Servicer access to its primary EDP.
     Section 4.11. Licenses and Approvals. Subservicer maintains and shall
maintain, in good standing, all licenses and approvals necessary to subservice
the Mortgage Loans and maintains and shall at all times maintain the capital
requirements imposed by the licensing or approving entities having jurisdiction
over Subservicer. Subservicer has filed applications for all

41



--------------------------------------------------------------------------------



 



applicable licenses and qualifications to do business and to subservice the
Mortgage Loans in the U.S. Virgin Islands.
     Section 4.12. Fidelity and E&O Insurance. Subservicer maintains and shall
at all times maintain error and omissions and fidelity insurance coverage of the
type and in the amounts required by the applicable Pooling and Servicing
Agreement or the applicable Private Investor Agreement.
     Section 4.13. Sufficiency of Systems and Personnel. On and after the
Transfer Date, Subservicer shall have and shall at all times maintain during the
term of this Agreement, sufficient systems, including but not limited to EDP,
and trained and experienced personnel in place to perform its obligations under
this Agreement.
     Section 4.14. Compliance with Laws. For so long as, and to the extent that,
Subservicer subservices the Mortgage Loans, Subservicer will continue to comply
with each applicable federal, state, or local, law, statute, and ordinance, and
any rule, regulation, or order issued thereunder, pertaining to the subject
matter of this Agreement, including, but not limited to, usury, RESPA, Consumer
Credit Reporting Act, Equal Credit Opportunity Act, Federal Deposit Insurance
Corporation Improvement Act, Regulation B, Fair Credit Reporting Act, Fair Debt
Collection Practices Act, Fair Housing Act, Truth in Lending Act and
Regulation Z, Flood Disaster Protection Act of 1973, and any applicable
regulations related thereto, and such other fair housing, anti-redlining, equal
credit opportunity, truth-in-lending, real estate settlement procedures, fair
credit reporting, and every other prohibition against unlawful discrimination in
residential mortgage lending or governing consumer credit, and all state
consumer credit statutes and regulations, as amended. In the event Servicer has
a reasonable good faith belief in Subservicer’s non-compliance with this
Section 4.14 and upon Servicer’s written request, Subservicer shall deliver to
Servicer reasonable evidence of compliance with any of the requirements of this
Section 4.14.
     Section 4.15. Financial Condition of Subservicer. Neither Subservicer, its
parent, nor any of its subsidiaries is in bankruptcy, receivership or
conservatorship. Subservicer has the requisite financial resources and ability
to meet its obligations under this Agreement, including, but not limited to, any
and all indemnification and/or repurchase obligations.
ARTICLE IVA
MUTUAL REPRESENTATIONS
     Each Party hereby represents and warrants to the other Party as follows:
     Section 4A.01. Kickbacks. No employee, agent or representative of the other
Party has been offered, shall be offered, has received, or shall receive,
directly or indirectly, from such Party, any gratuities, merchandise, cash,
services benefit, fee, commission, dividend, gift, or other inducements or
consideration of any kind in connection with this Agreement.

42



--------------------------------------------------------------------------------



 



     Section 4A.02. Government Officials. No person employed by such Party in
connection with the performance of its obligations under this Agreement is an
official of the government of any foreign country, or of any agency thereof, and
no part of any moneys or consideration paid to such Party hereunder shall accrue
for the benefit of any such official.
     Section 4A.03. No Relation. No individual who will receive specific
compensation from such Party as a result of the execution of this Agreement is
related to any public official or official of any issuer of municipal
securities. For purposes of this Section, the term “official of an issuer of
municipal securities” means any person who is an incumbent, candidate or
successful candidate (a) for elective office of any issuer which office is
directly or indirectly responsible for, or can influence the outcome of, the
hiring of a broker, dealer or municipal securities dealer for municipal
securities business by such issuer, or (b) for any elective office of a state or
of any political subdivision, which office has authority to appoint any
official(s) of such issuer. The term “related” applies when a person is related
by blood or marriage.
ARTICLE V
REMITTANCES AND REPORTING
     Section 5.01. Remittances. (a) With respect to all Mortgage Loans that are
subject to a Pooling and Servicing Agreement, the Servicer shall remit to the
Trustee all amounts due pursuant to each Pooling and Servicing Agreement as set
forth on Exhibit A. Subservicer shall provide to the Trustee (with a copy to
Servicer) all monthly certificates required to be sent to the Trustee in
accordance with the terms of the Pooling and Servicing Agreements (“Distribution
Certificates”). Subservicer agrees to send to the Trustee (with a copy to
Servicer) any and all Distribution Certificates on or before the date on which
the Distribution Certificates are to be sent to the Trustee in accordance with
the terms of the Pooling and Servicing Agreements.
     (b) With respect to all Mortgage Loans that are subject to a Private
Investor Agreement, the Servicer shall remit to each Private Investor all
amounts due pursuant to the applicable Private Investor Agreements except for
those Private Investors who elect to have the Subservicer remit directly to them
under the same terms and conditions as set forth in Article VI; provided,
however, that Subservicer shall only remit funds directly to a Private Investor
on the day(s) such Private Investor is entitled to receive such remittances in
accordance with the terms of the applicable Private Investor Agreement. On all
other days, Subservicer shall not directly remit funds to any Private Investor
and shall comply in all respects with Article VI. In no event shall Subservicer
remit funds directly to any Private Investor that shall not have made such an
election on or prior to June 30, 2001.
     Section 5.02. Reports to Servicer. Subservicer will provide all daily,
weekly, monthly and annual reports to the Servicer as set forth on Exhibit K,
provided that such reports are being generated as of the date hereof.
     Section 5.03. Subservicer to Deliver Officer’s Certificates and
Participation Reports to Servicer. With respect to all Mortgage Loans, the
following provisions shall apply:

43



--------------------------------------------------------------------------------



 



     (a) Upon final disposition of a Defaulted Mortgage Loan, the Subservicer
shall deliver to the Servicer an Officer’s Certificate in the form of
Exhibit 5.03(a). Original proceeds checks or funds equal to net proceeds and
copies of original proceeds checks should be attached, along with an EDP
Participation Report. These documents should be submitted within five (5) days
after the date:
     (i) of receipt of any proceeds from any foreclosure sale at which a third
party purchased a Mortgage Property (Third Party sale);
     (ii) of the closing of any sale of a Mortgaged Property for an amount less
than the total outstanding indebtedness owing on the related Mortgage Loan
(Short Sale);
     (iii) of the closing of any sale of an REO Property (REO Sale);
     (iv) on which the Subservicer accepts, as payment in full on a Mortgage
Loan, an amount less than the total outstanding indebtedness owing on such
Mortgage Loan (Negotiated Payoff);
     (v) of decision to charge off the account in full (Direct Charge-Off);
     (vi) of decision to charge off the account in full due to insufficient
equity in the property (Insufficient Equity); or
     (vii) on which the Subservicer recoups previously underestimated
Subservicer Advances, or repays previously overestimated Subservicer Advances,
set forth on any Officer’s Certificate previously delivered to the Servicer.
     (b) The Subservicer shall deliver an Officer’s Certificate to the Servicer
within three (3) Business Days after the Subservicer determines that it has
made, or would be making, a Nonrecoverable Advance. The Officer’s Certificate
shall detail the reasons for the Subservicer’s determination.
     Section 5.04. Master Servicer Functions. Subservicer hereby acknowledges
and agrees that, unless otherwise specifically provided under this Agreement,
Subservicer shall, on behalf of Servicer, act, carry out and perform its duties
as Subservicer hereunder as if Subservicer were also Master Servicer under the
Pooling and Servicing Agreements and the Private Investor Agreements.
Subservicer acknowledges and agrees that the Subservicing Fee takes into account
Subservicer’s agreement pursuant to the preceding sentence.
ARTICLE VI
SUBSERVICER PAYMENT PROVISIONS
     Section 6.01. Effectiveness of Payment Provisions. The Subservicing Fees
payable by Servicer to Subservicer during the year 2002 shall be retroactively
effective as of January 1, 2002.

44



--------------------------------------------------------------------------------



 



     Section 6.02. Compensation for Loan Servicing; Allocation of Special Fees
and Charges. (a) General Fee. In consideration for the servicing activities
performed by Subservicer pursuant to this Agreement, Servicer shall pay to
Subservicer a sum equal to $[* * *] for each Mortgage Loan if any of the
following conditions apply with respect to such Mortgage Loan:
     (i) Borrower under such Mortgage Loan has an Outstanding Balance greater
than $50 on the last day of such month; or
     (ii) Borrower under such Mortgage Loan has received a Mortgage Loan Advance
from the Subservicer during such month; or
     (iii) Borrower under such Mortgage Loan has made a principal or interest
payment to the Subservicer during such month.
If none of the conditions specified in clauses (i), (ii) or (iii) above shall
apply with respect to a Mortgage Loan during any given month, Servicer shall pay
to Subservicer a sum equal to $[* * *] with respect to each such Mortgage Loan.
The fees payable under this Section 6.02(a) are referred to herein as the
“Subservicing Fees”.
     (b) Renegotiation of Fees. The Subservicing Fees shall be renegotiated by
Servicer and Subservicer on a yearly basis in accordance with this
Section 6.02(b). No later than October 1 of each year, the parties shall
commence good faith negotiations with respect to establishing the Subservicing
Fees for the following year. If the parties fail to reach an agreement with
respect to the Subservicing Fees by November 1, the Subservicing Fees for the
following year shall be determined by an Independent Appraisal. The new
Subservicing Fees, whether determined by mutual agreement or by an Independent
Appraisal, shall not take effect until January 1 of the following year.
     (c) Specific Fees and Charges Payable to Subservicer. In addition to the
fees described in Section 6.02(a), Subservicer shall be entitled to receive any
reimbursable fee approved by the Servicer.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

45



--------------------------------------------------------------------------------



 



     (d) Servicing Fees for Returned Checks. Servicer shall reimburse
Subservicer on a monthly basis for (i) Subservicer’s cost of funds associated
with Subservicer advances of daily Returned Checks and (ii) the unpaid principal
amount of returned checks over 90 days outstanding. Subservicer shall provide
Servicer on a monthly basis with a detailed list, exclusive of Subservicer
process errors, of Subservicer’s daily cost of funds for unreimbursed FRB return
items and provide ageing and research notes on outstanding items in the form of
Exhibit O. Subservicer shall also provide to Servicer, on or before the fifth
business day of each month, a detailed list, in the form of Exhibit O and
exclusive of Subservicer process errors, of aged unreimbursed FBR return Check
items that are over 90 days outstanding. Servicer shall reimburse Subservicer
for such amounts. Servicer shall have three business days to review the cost of
funds and detailed 90-day outstanding list and either approve it or advise
Subservicer of errors. Servicer and Subservicer shall cooperate and exert
reasonable efforts to correct any errors. Servicer shall remit funds to
Subservicer by wire transfer within twenty-four hours of either the approval of
the reconciliation or the correction of any errors detected by the appropriate
party. In any event, the mutually agreed upon amount must be remitted to the
Subservicer no later than the 15th day of the month (or first Business Day
immediately thereafter). Subservicer must provide any and all reasonably
requested documentation to Servicer prior to reimbursement of 90-day outstanding
check returns. For purposes of this Section 6.02(d), Subservicer shall calculate
its “cost of funds” utilizing the Federal Funds Rate.
     (e) Reconciliation of Other Amounts. If at any time Servicer discovers that
it has remitted to Subservicer an amount in excess of the amounts required to be
remitted by it to Subservicer pursuant to this Section 6.02, then Servicer shall
promptly notify Subservicer. The parties shall, within ten business days from
the date Servicer so notifies Subservicer, cooperate and exert reasonable
efforts to reconcile such error. Subservicer shall remit to Servicer, by wire
transfer, such reconciled amount within twenty-four hours of such resolution.
     Section 6.03. Reimbursement to Subservicer for Payments Made to Third
Parties. Subservicer shall be responsible for, and agrees to pay, all third
parties’ fees and expenses on Servicer’s behalf in connection with the
performance by Subservicer of its obligations under this Agreement (other than
for transaction fees paid to VISA®, for which payments Servicer shall reimburse
Subservicer).
     Section 6.04. Payment Procedures. (a) Each Business Day, Subservicer, using
activity posted on the EDP system and evidenced in report MLR411 and report
MLR665, shall total all cash amounts posted the prior Business Day by
Subservicer to Borrowers, including (but not limited to) amounts with respect
to: (i) all Check transactions posted on behalf of Borrowers, (ii) all sums
posted that day in settlement of Charges on behalf of Borrowers, (iii) all wire
transfers of funds posted that day by Subservicer on behalf of Borrowers,
(iv) all sums posted that day with respect to Borrower’s request for certified
and cashier checks, and (v) all disbursement checks posted on behalf of
Borrowers. Such total amount shall be due and payable by Servicer to
Subservicer.

46



--------------------------------------------------------------------------------



 



     (b) Each Business Day, Subservicer, using activity posted on the EDP system
and evidenced in report MLR411 and report MLR665, shall total all cash amounts
posted the prior Business Day by Subservicer from Borrowers, including (but not
limited to) amounts with respect to: (i) all amounts posted on the prior
Business Day by Borrowers in satisfaction of principal outstanding under
Mortgage Loans, (ii) all amounts posted on the prior Business Day by Borrowers
in satisfaction of interest or fees under Mortgage Loans, (iii) all judgments,
awards, and other sums posted on the prior Business Day in whole or partial
satisfaction of amounts due and payable to Servicer under Mortgage Loan
Documents, Mortgages, or any related documents, (iv) Returned Checks
transactions posted, (v) all amounts posted on the prior Business Day by
Subservicer in respect of returned Checks previously reimbursed to Subservicer
by Servicer, chargebacks of Charges, or other adjustments to amounts posted by
Servicer, and (vi) 100% of all interchange fees in respect of Charges. Such
total amount shall be due and payable by Subservicer to Servicer.
     (c) Each Business Day, Subservicer shall prepare and deliver to Servicer
settlement reports in the form set forth on Exhibit J, titled “MLCC Equity
Access Daily Reconciliation”. Such report shall be derived from report MLR411
and report MLR665 previously delivered to Servicer, and shall reflect a
settlement of amounts posted by Subservicer on the immediately preceding
Business Day. Subservicer shall deliver such settlement reports to Servicer no
later than [* * *]to which each such settlement report relates. Each day VISA®
settlement occurs, Subservicer shall, in accordance with VISA® rules and
regulations for timely settlement with VISA®, transfer an amount equal to all
Charges to be settled such day, with appropriate adjustments for chargebacks,
returns, representments and reversals. Calculation of daily net settlement shall
be based on activity posted to Borrower accounts by Subservicer and evidenced by
EDP reports in the form of the “MLCC Equity Access Daily Reconciliation”
settlement report. The “MLCC Equity Access Daily Reconciliation” shall summarize
Subservicer posted daily cash activity as the basis of daily net settlement. If
the total amount of payments made by (and due to) Subservicer pursuant to
Section 6.04(a) and evidenced by the “MLCC Equity Access Daily Reconciliation”
exceeds the total amount due and payable to Servicer pursuant to
Section 6.04(b), then, on the Business Day Servicer receives such settlement
report, Servicer shall pay to Subservicer via wire transfer, an amount equal to
the difference between the two sums plus one day’s interest on such difference,
calculated at the Federal Funds Rate. If the total amount due and payable to
Servicer pursuant to Section 6.04(b) and evidenced by the “MLCC Equity Access
Daily Reconciliation” exceeds the total amount of payments made by (and due to)
Subservicer pursuant to Section 6.04(a), then, on the Business Day Servicer
receives such settlement report, Subservicer shall pay to Servicer via wire
transfer, an amount equal to the difference between the two sums plus [* * *].
     (d) Additional supporting schedules shall include detail for activity not
in the settlement in the form of (i) net interest / late fee activity,
(ii) closing cost activity, and (iii) detailed non-cash activity. A
reconciliation of the daily cash and supporting schedules shall balance to the
daily net principal and non-principal activity on MLR411. Subservicer shall
forward supporting reports and documentation to Servicer as set forth in the
Operations Guide.

47



--------------------------------------------------------------------------------



 



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

48



--------------------------------------------------------------------------------



 



ARTICLE VII
SOLICITATION
     Section 7.01. Solicitation. Subservicer and its Affiliates are prohibited
from soliciting any Mortgagor, or causing any Mortgagor to be solicited for
prepayment of any Mortgage Loan. Without Servicer’s prior written consent, which
may be withheld by Servicer in its sole discretion, neither Subservicer nor any
Affiliate shall solicit any Mortgagor, or cause any Mortgagor to be solicited,
for subordinate financing of any Mortgage Loan (other than subordinate financing
arranged through the Equity Access® Program), or any product or service
whatsoever, including, without limitation, any investment or financial services
or products, insurance products or services and brokerage account services.
Neither Servicer nor any of its Affiliates shall be prohibited from soliciting
any Mortgagor or causing any Mortgagor to be solicited for any product or
service now offered (or hereafter offered) by Servicer or any Affiliate of
Servicer. Subservicer shall not prepare or disseminate, for compensation or
otherwise, any mailing lists relating to the Mortgagors, the Mortgage Loans, or
otherwise, including any lists of Mortgagors, without Servicer’s prior written
consent, which may be withheld by Servicer in its sole discretion. The parties
hereto nevertheless agree that (i) either Subservicer, Servicer or their
respective Affiliates may from time to time undertake promotions that are
directed to either their own general customer base or to the general public at
large and that do not target Mortgagors directly, including, without limitation,
newspaper, radio and television advertisements and mass mailing or telephone
solicitations and that (ii) offers by Subservicer, Servicer or their respective
Affiliates to refinance Mortgage Loans in response to, or as a result of,
contact initiated by such the related Mortgagors or their representatives shall
not constitute solicitation.
ARTICLE VIII
ASSIGNMENT OF MORTGAGES
     Section 8.01. Assignments. There shall be no Assignments to the Subservicer
for any Mortgage Loans at any time under this Agreement.
ARTICLE IX
THIRD PARTY CONSENTS
     Section 9.01. Third Party Consents. The right and obligation to subservice
Mortgage Loans subject to a Pooling and Servicing Agreement are subject to
Servicer’s obtaining, at its sole cost and expense, the related Third Party
Consents. Servicer shall use its best efforts to obtain each Third Party Consent
no later than fifteen (15) days prior to each applicable Transfer Date, unless
other dates are agreed to by the parties. Subservicer shall cooperate with
Servicer in obtaining the Third Party Consents and shall timely respond to all
reasonable requests from the applicable third parties concerning Subservicer and
its business operations. Servicer shall notify Subservicer in writing
immediately upon obtaining the Third Party Consents, and Servicer shall provide
a copy of the Third Party Consents to Subservicer. Servicer shall pay any and
all costs related to obtaining any Third Party Consent.

49



--------------------------------------------------------------------------------



 



ARTICLE X
CONDITIONS PRECEDENT TO OBLIGATIONS OF SUBSERVICER
     The obligations of Subservicer under this Agreement are subject to the
satisfaction of the following conditions:
     Section 10.01. Compliance and Conditions. All terms, covenants, and
conditions of this Agreement required to be complied with and performed by
Servicer shall have been duly complied with and performed by Servicer in all
material respects on or before the date specified.
     Section 10.02. Corporate Resolution. Subservicer shall have received from
Servicer on or before the first Transfer Date a duly executed certificate of
Servicer’s Secretary or Assistant Secretary reciting the corporate approval by
Servicer of the subservicing of the Mortgage Loans by Subservicer and
authorizing Servicer’s officers to execute such documents as may be necessary to
carry out the transactions contemplated hereby.
     Section 10.03. No Material Adverse Change. As of each applicable Transfer
Date, there shall not have been any material adverse change in the business or
financial condition of Servicer since the date of this Agreement (or since the
immediately preceding Transfer Date, in the case of any Transfer Date after the
first Transfer Date), other than those that result from general changes in
economic conditions including but not limited to fluctuations in interest rates,
changes to Applicable Requirements, or changes applicable to the mortgage
servicing industry generally. Notwithstanding anything contained herein,
“material adverse change” shall not include: (a) the merger of Servicer with and
into any of Servicer’s Affiliates or (b) each applicable sale and transfer of
the servicing rights to Subservicer pursuant to the Purchase and Sale Agreement
or transfer of subservicing rights as contemplated hereunder.
     Section 10.04. Financial Ability to Indemnify. Subservicer shall have
received, on or before the first Transfer Date, evidence, satisfactory to
Subservicer in the exercise of its reasonable discretion, that Servicer has the
financial ability to discharge its indemnity obligations, and any and all other
financial obligations set forth herein.
     Section 10.05. Opinion of Counsel for Servicer. Subservicer shall have
received, on or before the first Transfer Date, an opinion of the in-house
counsel of Servicer (or of a law firm reasonably acceptable to Subservicer)
dated as of the date of this Agreement, in form and substance satisfactory to
Subservicer in the exercise of its reasonable discretion, to the effect that:
(a) Servicer is a corporation validly existing and in good standing under the
laws of its state of organization; (b) Servicer has all requisite corporate
power, authority and capacity to enter into the Transaction Agreements and to
perform the obligations required of it thereby; (c) the execution and
performance by Servicer of the Transaction Agreements, Servicer’s compliance
with the terms thereof and the consummation of the transactions contemplated
thereby do not and will not conflict with any of the terms of Servicer’s
certificate of incorporation or bylaws or any similar corporate documents of
Servicer, or, as to the attorney’s knowledge any material contract or agreement,
order or decree to which Servicer is subject or by which it is bound; (d) the
Transaction Agreements have been duly executed by Servicer and each is the valid
and

50



--------------------------------------------------------------------------------



 



legally binding obligation of Servicer enforceable against Servicer in
accordance with their respective terms, subject to bankruptcy, insolvency and
similar laws affecting generally the enforcement of creditors’ rights and the
discretion of a court to grant specific performance of contracts; and (e) to the
knowledge of such counsel, there is no litigation proceeding or governmental
investigation existing, pending or threatened, or any order, injunction or
decree outstanding against or relating to Servicer that is reasonably expected
to have a material adverse effect upon the performance by Servicer of its
obligations under this Agreement.
     Section 10.06. Correctness of Representations and Warranties. The
representations and warranties made by Servicer in this Agreement are true and
correct in all material respects as of each Transfer Date with respect to the
subservicing rights transferred on such date, except where another date is
specified therein.
     Section 10.07. Litigation or Administrative Action. As of each Transfer
Date, there shall not have been commenced or, to the knowledge of either party
hereto, threatened, any action, suit or proceeding that enjoins, or is likely to
materially and adversely affect, the consummation of the transactions
contemplated hereby.
     Section 10.08. Third Party Consents. As of each applicable Transfer Date,
with respect to the subservicing rights to be transferred on such Transfer Date,
Subservicer shall have received the applicable Third Party Consents required by
Article IX.
     Section 10.09. Effective Agreements. As of each applicable Transfer Date,
the applicable Private Investor Agreements and applicable Pooling and Servicing
Agreements shall be in full force and effect. As of each applicable Transfer
Date, the Transaction Agreements shall be in full force and effect and Servicer
shall have complied in all material respects with the covenants, conditions, and
agreements applicable to it under the Transaction Agreements.
ARTICLE XI
CONDITIONS PRECEDENT TO OBLIGATIONS OF SERVICER
     The obligations of Servicer under this Agreement are subject to the
satisfaction of the following conditions:
     Section 11.01. Compliance with Conditions. All terms, conditions and
covenants of this Agreement required to be complied with and performed by
Subservicer shall have been duly complied with and performed by Subservicer in
all material respects on or before the date specified.
     Section 11.02. Corporate Resolution. Servicer shall have received from
Subservicer on or before the first Transfer Date a duly executed certificate of
Subservicer’s Secretary or Assistant Secretary reciting the corporate approval
by Subservicer of the subservicing of the Mortgage Loans and authorizing
Subservicer’s officers to execute such documents as may be necessary to carry
out the transactions contemplated hereby.

51



--------------------------------------------------------------------------------



 



     Section 11.03. Correctness of Representations and Warranties. The
representations and warranties made by Subservicer in this Agreement are true
and correct in all material respects as of each applicable Transfer Date with
respect to the subservicing rights transferred on such date, except where
another date is specified therein.
     Section 11.04. Third Party Consents. As of each applicable Transfer Date,
with respect to subservicing rights to be transferred on such Transfer Date,
Servicer shall have received the Third Party Consents required by Article IX.
     Section 11.05. Opinion of Counsel for Subservicer. Servicer shall have
received, on or before the first Transfer Date, an opinion of the in-house
counsel of Subservicer (or of a law firm reasonably acceptable to Servicer)
dated as of the date of this Agreement, in form and substance satisfactory to
Servicer in the exercise of its reasonable discretion, to the effect that:
(a) Subservicer is a corporation validly existing and in good standing under the
laws of its state of organization; (b) Subservicer has all requisite corporate
power, authority and capacity to enter into the Transaction Agreements and to
perform the obligations required of it thereby; (c) the execution and
performance by Subservicer of the Transaction Agreements, Subservicer’s
compliance with the terms thereof and the consummation of the transactions
contemplated thereby do not and will not conflict with any of the terms of
Subservicer’s Certificate of Incorporation or Bylaws or any similar corporate
documents of Subservicer, or, as to the attorney’s knowledge, any material
contract or agreement, order or decree to which Subservicer is subject or by
which it is bound; (d) the Transaction Agreements have been duly executed by
Subservicer and each is the valid and legally binding obligation of Subservicer
enforceable against Subservicer in accordance with their respective terms,
subject to bankruptcy, insolvency and similar laws affecting generally the
enforcement of creditors’ rights and the discretion of a court to grant specific
performance of contracts; and (e) to the knowledge of such counsel, there is no
litigation proceeding or governmental investigation existing, pending or
threatened, or any order, injunction or decree outstanding against or relating
to Subservicer that is reasonably expected to have a material adverse effect
upon the performance by Subservicer of its obligations hereunder.
     Section 11.06. No Material Adverse Change. As of each applicable Transfer
Date, there shall not have been any material adverse change in the business or
financial condition of Subservicer since the date of this Agreement (or since
the immediately preceding Transfer Date, in the case of any Transfer Date after
the first Transfer Date), other than those that result from general changes in
economic conditions including but not limited to fluctuations in interest rates,
changes to Applicable Requirements, or changes applicable to the mortgage
servicing industry generally. Notwithstanding anything contained herein,
“material adverse change” shall not include the merger of Subservicer with and
into any of Subservicer’s Affiliates.
     Section 11.07. Financial Ability to Indemnify. Servicer shall have
received, on or before the first Transfer Date, evidence, satisfactory to
Servicer in the exercise of its reasonable discretion, that Subservicer has the
financial ability to discharge its indemnity obligations, and any and all other
financial obligations set forth herein.

52



--------------------------------------------------------------------------------



 



     Section 11.08. Effective Agreements. As of each applicable Transfer Date,
the applicable Private Investor Agreements and applicable Pooling and Servicing
Agreements shall be in full force and effect. As of each applicable Transfer
Date, the Transaction Agreements shall be in full force and effect and
Subservicer shall have complied in all material respects with the covenants,
conditions, and agreements applicable to it under the Transaction Agreements.
ARTICLE XII
ANNUAL CERTIFICATIONS
     Section 12.01. Annual Statement as to Compliance. The Subservicer will
deliver to the Servicer on or before March 1 of each year, beginning with
March 1, 2003, a certificate signed by a senior vice president or more senior
officer stating that (i) a review of the activities of the Subservicer during
the preceding calendar year and of performance under this Agreement has been
made under such officer’s supervision, and (ii) to the best of such officer’s
knowledge, based on such review, the Subservicer has fulfilled all of its
obligations under this Agreement throughout such year in all material respects,
or, if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof.
     Section 12.02. Annual Independent Certified Public Accountants’ Servicing
Reports. On or before March 1 of each year, beginning with March 1, 2003, the
Subservicer at its expense shall cause a nationally recognized firm of
independent certified public accountants that is a member of the American
Institute of Certified Public Accountants to furnish a report to the Servicer to
the effect that (i) all Mortgage Loans subserviced by the Subservicer were
included in the total population of mortgage loans subject to selection for
testing in such firm’s examination of certain documents and records, that such
examination was conducted substantially in compliance with the Uniform Single
Attestation Program for Mortgage Bankers and that such examination disclosed no
items of material noncompliance with the provisions of the Uniform Single
Attestation Program for Mortgage Bankers, except for such items of noncompliance
as shall be set forth in such report and (ii) such accounting firm (or another
nationally recognized firm) has reviewed the operations and control procedures
of the Subservicer relative to the Subservicer’s EDP and has determined that
such system has been suitably designed to subservice the Mortgage Loans pursuant
to this Agreement.
     (a) Prior to execution of this Agreement, the Subservicer at its expense
shall have caused, and annually thereafter within 90 days after the close of the
Subservicer’s fiscal year, beginning with the close of the 2000 fiscal year, the
Subservicer at its expense shall cause, a nationally recognized firm of
independent public accountants that is a member of the American Institute of
Certified Public Accountants to furnish to the Servicer audited financial
statements of the Subservicer for the then most recently closed fiscal year,
together with an opinion thereon of such public accountants that either is
unqualified or contains only such qualifications as are acceptable to the
Servicer.
     (b) On or before March 1 of each year, beginning March 1, 2003, the
Subservicer, at its expense, shall cause the Subservicer’s EDP licensor to
furnish its Statement of Auditing

53



--------------------------------------------------------------------------------



 



Standards (“SAS”) 70 Report (Report on the Processing of Transactions by Service
Organizations) to the Servicer.
ARTICLE XIII
INDEMNIFICATION
     Section 13.01. Indemnification of Subservicer. Servicer shall indemnify and
hold Subservicer, its officers, directors, employees and agents (the
“Subservicer Indemnified Parties”) harmless from, and will reimburse the
Subservicer Indemnified Parties for, any and all Losses incurred by any of the
Subservicer Indemnified Parties to the extent that such Losses result from, are
caused by, or arise out of any one or more of the following:
     (a) Any material misrepresentations made by Servicer in this Agreement or
in any schedule, exhibit, or certificate furnished pursuant hereto;
     (b) Any material breach of any representations and warranties of Servicer
or the nonfulfillment of any term, covenant, condition, or obligation of
Servicer set forth in this Agreement or in any schedule, statement, exhibit, or
certificate furnished pursuant hereto, or any default or failure to perform by
Servicer hereunder;
     (c) Any liabilities or obligations, contingent or otherwise, of Servicer of
any nature whatsoever relating to Servicer’s obligations under this Agreement
(other than those specifically assumed by Subservicer under this Agreement), to
the extent that any related Loss to Subservicer is not increased by negligence,
bad faith or willful misconduct on the part of Subservicer;
     (d) The fact that any Advance is not fully collectible after reasonable
good faith efforts on the part of Subservicer to collect the Advance.
     (e) Any failure of the Servicer to perform default servicing activities in
accordance with the related Pooling and Servicing Agreement for any Complex
Defaulted Mortgage Loan, as described in Section 2.07.
     The indemnity provided in this Section 13.01 shall remain in full force and
effect regardless of any investigation made by Subservicer or its
representatives.
     Section 13.02. Repurchase of Mortgage Loans. In the event Servicer
repurchases a Mortgage Loan, Subservicer will follow such directions and provide
such reports as may be required by the Servicer. Upon repurchase, MLCC will be
the owner of the Mortgage Loan which shall be subserviced by the Subservicer
pursuant to the terms of this Agreement.
     Section 13.03. Indemnification of Servicer. Subservicer shall indemnify and
hold Servicer, its officers, directors, employees and agents (the “Servicer
Indemnified Parties”) harmless from, and will reimburse the Servicer Indemnified
Parties for, any and all Losses incurred by any of the Servicer Indemnified
Parties to the extent that such Losses result from, are caused by or arise out
of any one or more of the following:

54



--------------------------------------------------------------------------------



 



     (a) Any material misrepresentations made by Subservicer in this Agreement,
or in any schedule, exhibit, or certificate furnished pursuant hereto;
     (b) Any material breach of any of the representations and warranties of
Subservicer or the nonfulfillment of any term, covenant, condition or obligation
of Subservicer set forth in this Agreement or in any schedule, statement,
exhibit, or certificate furnished pursuant hereto, or any default or failure to
perform by Subservicer hereunder;
     (c) Any failure of Subservicer to comply with the terms of any Private
Investor Agreement, or any Pooling and Servicing Agreement or any other
Applicable Requirements in connection with subservicing the Mortgage Loans;
     (d) Any liabilities or obligations, contingent or otherwise, of Subservicer
of any nature whatsoever relating to Subservicer’s obligations under this
Agreement, to the extent that any related Loss to Servicer is not increased by
negligence, bad faith or willful misconduct on the part of Servicer;
     (e) Any non-compliance with the terms of any powers of attorney or the use
thereof that results in a Loss to Servicer; or
     (f) Any failure by Subservicer to deliver a Distribution Certificate in
accordance with Section 5.01.
     The indemnity provided in this Section 13.03 shall remain in full force and
effect regardless of any investigation made by Servicer or its representatives.
     Section 13.04. Notice and Settlement of Claims. (a) In the event that
either party to this Agreement becomes aware of any material fact giving rise to
any obligation of the other party under this Article XIII, including, but not
limited to, any claim or any litigation brought by a third party which may give
rise to any such obligation, such party shall promptly, but in no event later
than seven (7) Business Days, provide the other party with a notice describing
the same. Failure to provide a notice within such seven (7) Business Day period
shall not relieve such other party of its obligations under this Article XIII,
unless such failure materially prejudices the rights or increases the liability
of such other party, and then, such other party’s liability shall be reduced
only by the amount that it actually has been damaged by such failure.
     (b) The indemnifying party (the “Indemnifying Party”) may, at its own cost
and expense, assume defense of any claim, suit, action or proceeding, provided
that the counsel is satisfactory to the indemnified party (the “Indemnified
Party”) in the exercise of its reasonable discretion. The party not controlling
the defense or prosecution of any such claim, suit, action or proceeding may
participate at its own cost and expense.
     (c) Neither the Indemnifying Party nor the Indemnified Party shall be
entitled to settle, compromise, decline to appeal, or otherwise dispose of any
claim, suit, action or

55



--------------------------------------------------------------------------------



 



proceeding without the consent of the other party (which consent shall not be
unreasonably withheld or delayed).
     (d) Following the discharge of the Indemnifying Party’s obligations under
this Article XIII, the Indemnified Party shall assign to the Indemnifying Party
any and all related claims against third parties. If the Indemnifying Party
fails to discharge its obligations under this Article XIII, the Indemnified
Party shall be entitled (but not obligated) to pursue (as the assignee of the
Indemnifying Party) any and all claims against third parties which the
Indemnifying Party otherwise would have the right to pursue, including, but not
limited to, claims against loan correspondents. Within fifteen (15) days after
receipt, the Indemnified Party shall refund to the Indemnifying Party the
amounts of all recoveries the Indemnified Party received from third parties with
respect to any claim for which the Indemnified Party was reimbursed for its
Losses.
     (e) Following the receipt of written notice from the Indemnified Party of a
demand for indemnification, the Indemnifying Party shall seek to cure the
problem giving rise to the demand, if possible, without any actual or contingent
liability of the Indemnified Party, and pay the amount for which it is liable,
or otherwise take the actions which it is required to take within thirty
(30) days or such lesser time as may be required by a Trustee, Insurer or
third-party claimant.
ARTICLE XIV
DEFAULT AND TERMINATION
     Section 14.01. Termination by Servicer; Events of Default. In case one or
more of the following events (each, an “Event of Default”) shall occur and be
continuing:
     (a) any failure by the Subservicer to timely remit to the Servicer or any
Trustee any payment required to be made under the terms of this Agreement; or
     (b) any material breach by the Subservicer of any other term, agreement,
covenant, representation or warranty in this Agreement that has not been cured
after written notice and a thirty (30) day curative period, or such lesser time
as is provided to the Servicer under the applicable Pooling and Servicing
Agreement; or
     (c) there shall have occurred under any Transaction Agreement a default by
the Subservicer; or
     (d) following entry against the Subservicer of a decree or order of a court
or agency or supervisory authority having jurisdiction for the appointment of a
trustee, conservator, receiver, liquidator, assignee, custodian or sequestrator
(or other similar official) for the Subservicer in any federal or state
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of
Subservicer’s affairs, if such decree or order has remained in force
undischarged or unstayed for a period of sixty (60) days, or

56



--------------------------------------------------------------------------------



 



     (e) upon consent by the Subservicer to the appointment of a trustee,
conservator, receiver, liquidator, assignee, custodian or sequestrator (or other
similar official) in, or commencement of a voluntary case under, any federal or
state bankruptcy insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Subservicer or of or
relating to all or substantially all of the Subservicer’s property; or
     (f) upon the Subservicer’s (A) admitting in writing its inability to pay
its debts generally as they become due, (B) filing a petition to take advantage
of any applicable insolvency or reorganization statute, (C) making an assignment
for the benefit of its creditors or (D) voluntarily suspending payment of its
obligations; or
     (g) the Subservicer ceases to be eligible to sell mortgage loans to or
service mortgage loans for FNMA, FHLMC or GNMA or ceases to be a HUD-approved
mortgagee; or
     (h) any failure by Subservicer to deliver a Distribution Certificate in
accordance with Section 5.01; or
     (i) the Subservicer fails to meet a “Service Standard” set forth in
Section I of the Operations Guide and the Subservicer fails to remedy such
deficiency within the ninety (90) day time period set forth in Section 14.02(b);
or
     (j) any downgrade, withdrawal, or qualification by a Rating Agency of its
rating of any outstanding class of Certificates due to an act or omission of the
Subservicer; or
     (k) a Trust Fund ceases to qualify as a REMIC due to an act or omission of
the Subservicer;
then and in each and every such case, the Servicer may, by notice in writing to
the Subservicer, terminate this Agreement and exercise any other rights and
remedies that the Servicer may have at law or in equity, including, without
limitation, the right to damages, injunctive relief and specific performance. In
addition to the foregoing, in the event that (A) a Subservicer Competitor Change
of Control shall have occurred, then at any time after Servicer shall have
received notice of such Subservicer Competitor Change of Control, Servicer may,
by giving written notice thereof to Subservicer, terminate this Agreement as of
a future date specified in such notice of termination; or (B) a Subservicer
Change of Control (other than a Subservicer Competitor Change of Control) shall
have occurred, then at any time within 30 days after the two year anniversary of
such Subservicer Change of Control, Servicer may, by giving written notice
thereof to Subservicer, terminate this Agreement as of a future date specified
in such notice of termination. On or after the receipt by the Subservicer of
written notice of termination of this Agreement, all authority and power of the
Subservicer under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the successor appointed pursuant to
Section 15.01. Upon written request from the Servicer, the Subservicer shall
prepare, execute and deliver, any and all documents and other instruments,
deliver to the successor all mortgage files, and do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, including the transfer and endorsement or assignment of the
Mortgage Loans and related documents, or otherwise,

57



--------------------------------------------------------------------------------



 



at the Subservicer’s sole expense. The Subservicer agrees to cooperate with the
Servicer and such successor in effecting the termination of the Subservicer’s
responsibilities and rights hereunder as provided above, including, without
limitation, the transfer to such successor for administration by it of all cash
amounts which shall at the time be credited by the Subservicer to any Mortgage
Loan or thereafter received with respect to the Mortgage Loans.
     Section 14.02. Failure of Subservicer to Maintain Service Standards;
Termination. (a) If, as evidenced by the monthly reports that Subservicer is
required to furnish to Servicer pursuant to Section II of the Operations Guide,
any service standard set forth in Section I of the Operations Guide is not
satisfied (a “Service Deficiency”) during [* * *], at Servicer’s request
Subservicer shall develop a plan describing the countermeasures and
targets/goals Subservicer will use to correct the Service Deficiency, and
Subservicer shall present such plan to Servicer within 15 days after Servicer
has notified Subservicer of the Service Deficiency. Within 15 days after
receiving the plan from Subservicer, Servicer shall either (x) accept the plan
or (y) instruct Subservicer to modify the plan, and, in the case of clause (y),
Subservicer shall make such modifications. Unless Servicer agrees otherwise,
Subservicer shall cure the Service Deficiency within 60 calendar days (the
“Level I Curative Period”) from the date on which Servicer has accepted the plan
or notified Subservicer of the modifications to be made to the plan.
     (b) If Subservicer fails to correct any Service Deficiency by the end of
the Level I Curative Period, then, for a period not to exceed 90 days from the
end of any Level I Curative Period, Subservicer shall pay Servicer liquidated
damages of $[* * *]. Subservicer shall pay such liquidated damages to Servicer
by wire transfer of immediately available funds within [* * *]. If a Service
Deficiency has not been cured within such 90-day period, Servicer may at its
sole option, within sixty (60) days thereafter, require Subservicer to solicit
bids for an alternative subservicer as provided in Section (d) below.
     (c) If a Service Deficiency has not been cured and Servicer elects not to
require Subservicer to solicit bids for an alternative subservicer as provided
for in Section (d) below,
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

58



--------------------------------------------------------------------------------



 



then within fifteen (15) days of Servicer’s request, Subservicer shall develop
and present a plan to Servicer describing new countermeasures and targets/goals
that Subservicer will use to correct the Service Deficiency. Following receipt
of the plan, Subservicer and Servicer shall follow and be subject to the
requirements of Section 14.02(a) and (b), including but not limited to the
liquidated damages provisions.
     (d) In the event that Servicer shall have the right to require Subservicer
to solicit bids for an alternative subservicer as provided in (b) above, then
Subservicer, upon Servicer’s written demand, shall proceed as follows:
     (i) Subservicer shall prepare a request for proposal (“RFP”) for an
alternative subservicer to assume Subservicer’s obligations relating to its
obligations hereunder. Subservicer shall submit such RFP to Servicer for review
within thirty (30) days of Servicer’s written demand that Subservicer solicit
bids for an alternative subservicer. Subservicer shall incorporate Servicer’s
reasonably requested revisions to such RFP within ten (10) days of Subservicer’s
receipt of Servicer’s requested revisions.
     (ii) Subservicer shall submit the final RFP to no less than three
(3) residential Mortgage Loan servicers reasonably chosen by Servicer.
     (iii) Subservicer shall select the bid requested by Servicer.
     (iv) Subservicer shall pay the costs of the entity chosen by Servicer as
the alternative subservicer to assume Subservicer’s obligations hereunder. If,
however, the bid selected by Servicer is the highest bid and such bid [* * *],
then Servicer shall be responsible for the difference between the selected bid
and [* * *].
     (e) The remedies set forth in this Section 14.02 shall be in furtherance
of, and not in limitation of, Servicer’s remedies under this Agreement.
     Section 14.03. Waiver of Defaults. The Servicer, by notice in writing to
the Subservicer, may waive any default by the Subservicer in the performance of
its obligations hereunder and its consequences. Upon any such waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.
     Section 14.04. Term of Agreement; Termination Without Cause. (a) This
Agreement shall automatically expire and terminate upon the earlier of
(i) December 31, 2004 (the “Initial Termination Date”) or (ii) the date upon
which the Origination Agreement is terminated in accordance with the terms
thereof. In the event this Agreement has not earlier terminated, the respective
obligations and responsibilities of the Subservicer shall terminate without
cause and without payment by either party of any penalty or termination fee
(i) upon the later of the final payment or other liquidation (or any advance
with respect thereto) of the last Mortgage Loan or the disposition of all REO
Properties and the
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH

59



--------------------------------------------------------------------------------



 



THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

60



--------------------------------------------------------------------------------



 



remittance of all funds due hereunder or (ii) by mutual consent of the
Subservicer and the Servicer in writing.
     (b) Servicer may elect to terminate this Agreement without cause prior to
the end of the Initial Termination Date of this Agreement upon one hundred
eighty (180) days prior written notice to Subservicer. Within five (5) Business
Days of the effective date of any such termination, the Servicer shall pay to
the Subservicer an early termination fee that shall be equal to the Subservicing
Fees earned by Subservicer during the last three full months under this
Agreement.
     (c) Servicer may elect to terminate this Agreement without cause and
without payment to the Subservicer of any penalty or termination fee at any time
after the Initial Termination Date of this Agreement upon one hundred eighty
(180) days prior written notice to Subservicer.
     (d) The Subservicer acknowledges that in the event MLCC is terminated as
the Servicer under any Pooling and Servicing Agreement, the Trustee or successor
Servicer thereunder has the option to terminate this Agreement and the rights of
the Subservicer to subservice the Mortgage Loans, without cause and without
penalty or payment of a termination fee to the Subservicer. In event of such
termination of the Subservicer, (i) if the Subservicer is terminated prior to
the end of the Initial Termination Date of this Agreement, within five
(5) Business Days after the effective date of termination, the Servicer shall
pay a termination fee to the Subservicer that shall be equal to [* * *] or
(ii) if the Subservicer is terminated after the end of the Initial Termination
Date of this Agreement, the Subservicer shall not be entitled to any penalty or
termination fee from the Servicer.
     Section 14.05. Effect of Termination of Agreement. (a) In the event this
Agreement is terminated pursuant to the provisions hereof, this Section 14.05,
Article XIII, Sections 7.01, 14.02, 17.02, 17.03, 17.05 and 17.17 shall remain
in effect after such termination, and all provisions relating to the allocation
of responsibility for costs incurred by Servicer and/or Subservicer shall remain
in effect with respect to acts occurring before such termination.
     (b) If Servicer, Trustee or successor Servicer under a Pooling and
Servicing Agreement, terminates this Agreement, and Servicer terminates any or
all of the other Transaction Agreements (to the extent Servicer is permitted to
do so), the remedies for liquidated damages set forth in Section 14.02 shall not
apply as to any Mortgage Loan that Subservicer continues to subservice.
ARTICLE XV
SUCCESSOR TO THE SUBSERVICER
     Section 15.01. Successor to the Subservicer. Upon termination of
Subservicer’s responsibilities and duties under this Agreement, the Servicer,
applicable Trustee or successor Servicer, or successor Subservicer, shall
service or
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

61



--------------------------------------------------------------------------------



 



subservice the applicable Mortgage Loans under such terms and conditions as such
parties may agree.
     (a) In the event that the Subservicer’s duties, responsibilities and
liabilities under this Agreement should be terminated, the Subservicer shall
discharge such duties and responsibilities during the period from the date it
acquires Knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor, a Trustee or
Certificateholder under any Pooling and Servicing Agreement or a Private
Investor. The resignation or removal of Subservicer shall not relieve the
Subservicer of any representations, warranties, covenants or agreements made in
connection herewith or affect the remedies available to the Servicer hereunder,
it being understood and agreed that such provisions shall be applicable to the
Subservicer notwithstanding any such resignation or termination of the
Subservicer, or the termination of this Agreement.
     (b) Any termination or resignation of the Subservicer or termination of
this Agreement shall not affect any claims that the Servicer may have against
the Subservicer due to any failure of the Subservicer to comply with the terms
of this Agreement prior to any such termination or resignation.
     (c) The Subservicer, in a timely and reasonable manner, but in any event no
later than two (2) Business Days after the effective date of any termination or
permitted resignation of the Subservicer or termination of this Agreement, shall
deliver to the Servicer, applicable Trustee or successor Servicer, or successor
Subservicer (i) any funds held in connection with the Mortgage Loans and
(ii) the mortgage files and related documents and statements and computer files
held by it hereunder, and the Subservicer shall account for all funds. The
Subservicer shall execute and deliver such instruments and do such other things
all as may reasonably be required to more fully and definitely vest and confirm
in the Servicer, applicable Trustee or successor Servicer, or successor
Subservicer all such rights, powers, duties, responsibilities, obligations and
liabilities of the Subservicer. The Servicer or new Subservicer shall make
arrangements as it may deem appropriate to reimburse the Subservicer for amounts
the Subservicer actually expended pursuant to this Agreement that the Servicer
or successor Subservicer is entitled to retain hereunder and that would
otherwise have been reimbursable to the Subservicer pursuant to this Agreement
but for the termination of the Subservicer.
ARTICLE XVI
ANTI-MONEY LAUNDERING
     Section 16.01. Compliance. (a) Subservicer shall at all times undertake and
perform the requirements set forth in Servicer’s anti-money laundering policies
and procedures (as of the date hereof, policies and procedures nos. 2000-25,
2000-13 and 98-048) as the same may be amended from time to time (the “BSA
Policies and Procedures”). The BSA Policies and Procedures are attached hereto
as Exhibit G. Servicer represents and warrants that as of the date hereof,
Servicer complies with its anti-money laundering policies and procedures (as of
the date

62



--------------------------------------------------------------------------------



 



hereof, policies and procedures nos. 2000-25, 2000-13 and 98-048).
Notwithstanding the foregoing, if the representation contained in the
immediately preceding sentence is inaccurate as of the date made as to any
specific part of the BSA Policies and Procedures (the “Non-Compliant
Procedure”), Subservicer shall not be obligated to comply with such
Non-Compliant Procedure to the extent that (i) Servicer does not comply with
such Non-Compliant Procedure as of the date hereof and (ii) Subservicer is not
in compliance with such Non-Compliant Procedure as of the date such inaccuracy
is discovered; provided, that upon discovery of the inaccuracy of such
representation, Subservicer shall promptly notify Servicer in writing of such
inaccuracy and shall indicate in such notice the Non-Compliant Procedure. Within
five (5) Business Days after receipt of such notice, Servicer shall notify
Subservicer of whether Servicer desires Subservicer to follow such Non-Complying
Procedure. If Servicer notifies Subservicer that it desires Subservicer to
follow such Non-Compliant Procedure, Subservicer shall have the right to propose
an adjustment to the Subservicing Fee in accordance with the procedures set
forth in Section 17.04(d). For the avoidance of doubt, nothing contained in this
Section 16.01 shall relieve Subservicer’s obligation to subservice the Mortgage
Loans in accordance with applicable law. Subservicer shall comply with the BSA
Policies and Procedures and shall take reasonable steps to detect payments that
are inconsistent with such policies and procedures. In the event Subservicer
retains the services of a third party vendor to process the receipt of funds
from Mortgagors (hereafter, a “Lock-Box Vendor”), Subservicer shall first obtain
Servicer’s consent to the selection of such Lock-Box Vendor, which consent shall
not be unreasonably withheld. Further, Subservicer shall provide the BSA
Policies and Procedures to any such Lock-Box Vendor and ensure that such
Lock-Box Vendor complies with the same.
     (b) Subservicer shall be responsible for assuring compliance by Servicer
with Servicer’s obligations under the BSA by identifying and reporting possible
money laundering and other illegal activity to the extent set forth in the BSA
Policies and Procedures.
     (c) Prior to the first Transfer Date, Subservicer shall have: (i) appointed
a suitable officer of Subservicer to be responsible for compliance with the BSA
Policies and Procedures; (ii) caused such officer and any other appropriate
persons to have participated in one or more training sessions on anti-money
laundering and bank secrecy act compliance which sessions will be provided by
Servicer or a third party vendor at Servicer’s expense; and (iii) implemented
policies, procedures and internal controls to undertake the BSA Policies and
Procedures and shall have provided Servicer with photocopies of internal
memoranda and other documents of Subservicer setting forth such policies,
procedures and internal controls.
     (d) Failure of Subservicer to comply with the terms of this Article XVI in
all material respects, including without limitation, the failure of Subservicer
to take any remedial action called for by Servicer as described in subsection
(f) below, shall constitute a Service Deficiency for purposes of Section 14.02.
     (e) Subservicer shall indemnify Servicer for any financial losses resulting
from Subservicer’s failure to comply with the BSA Policies and Procedures.

63



--------------------------------------------------------------------------------



 



     (f) Servicer, upon reasonable notice, may audit and test Subservicer’s
compliance with the provisions of the BSA Policies and Procedures. Any such
audit or test may be conducted by Servicer’s internal auditors or other
employees or by an outside auditing firm. If Servicer detects weaknesses in or
exceptions to Subservicer’s compliance with the BSA Policies and Procedures,
Servicer shall notify Subservicer of its findings, and Subservicer shall
immediately undertake the remedial action suggested by Servicer and shall report
to Servicer on the action taken.
ARTICLE XVII
MISCELLANEOUS
     Section 17.01. Supplementary Information. From time to time before and
after each applicable Transfer Date, Servicer shall furnish to Subservicer such
information supplementary to the information contained in the documents and
schedules delivered pursuant hereto which is reasonably available to Servicer as
Subservicer may reasonably request in writing and/or which may be necessary to
enable Subservicer to file any reports or respond to Mortgagor or Trustee
inquiries in connection with the Mortgage Loans or subservicing rights so long
as furnishing such information does not violate the Applicable Requirements.
     Section 17.02. Access to Information; Confidentiality. (a) Upon reasonable
prior notice, (i) Servicer shall afford reasonable cooperation to Subservicer
and its counsel, accountants and other representatives (collectively,
“Subservicer’s Representatives”) in providing reasonable access during normal
business hours through each Transfer Date to examine Servicer’s files, books and
records with respect to the related Mortgage Loans and subservicing rights and
(ii) Subservicer shall afford reasonable cooperation to Servicer and its
counsel, accountants and other representatives (collectively, “Servicer’s
Representatives”) in providing reasonable access during normal business hours
after each Transfer Date to examine Subservicer’s files, books and records with
respect to the related Mortgage Loans and subservicing rights. Servicer shall be
entitled to take reasonable and appropriate actions to assure that Subservicer
maintains the confidentiality of the names and addresses of the Mortgagors under
the Mortgage Loans and all non-public information obtained in such investigation
that could reasonably be construed to be of a confidential or proprietary
nature. Subservicer and Subservicer’s Representatives shall treat as
confidential all information obtained in such investigation and not otherwise in
the public domain. Each party shall, upon reasonable notice to the other party,
provide the other party with access to its premises during normal working hours
and access to reasonable cooperation with its officers and employees. The
salaries, travel, subsistence and other related expenses for the visiting party
shall be borne by such party. The party being visited shall, at its expense,
make available all customary, reasonable office space, facilities, and equipment
for the visiting party.
     (b) Subservicer shall, and shall cause Subservicer’s Representatives and
Subservicer’s Affiliates to, hold in confidence and not disclose to any third
party without Servicer’s prior written consent, all information relating to
Servicer received by Subservicer, Subservicer’s Representatives and/or
Subservicer’s Affiliates in connection with the transactions contemplated

64



--------------------------------------------------------------------------------



 



herein, other than information (i) received by Subservicer, Subservicer’s
Representatives or Subservicer’s Affiliates on a non-confidential basis from a
third party having a right to make such disclosure; (ii) that is or becomes
generally available to the public (except as a result of a disclosure in
violation of this Agreement); or (iii) required to be disclosed by law or
regulatory or judicial process.
     (c) Servicer shall, and shall cause Servicer’s Representatives and
Servicer’s Affiliates to, hold in confidence and not disclose to any third party
without Subservicer’s prior written consent, all information relating to
Subservicer received by Servicer and/or Servicer’s Representatives in connection
with the transactions contemplated herein, other than information (i) received
by Servicer or Servicer’s Representatives on a non-confidential basis from a
third party having a right to make such disclosure; (ii) that is or becomes
generally available to the public (except as a result of a disclosure in
violation of this Agreement); or (iii) is required to be disclosed by law or
regulatory or judicial process.
     (d) Subservicer acknowledges that Servicer is licensed as a mortgage
lender/originator/servicer in numerous jurisdictions and that, pursuant to such
licenses and similar licenses, Servicer is requested from time to time to make
available to various governmental officials and examiners various loan level
information, documents, and similar items including, but not limited to, certain
“mortgage loan servicing” information. If Servicer is required to produce any
such mortgage loan servicing information, Subservicer shall make all such
information available to Servicer in a timely manner at Servicer’s cost and
expense, provided that Subservicer’s dissemination of such information does not
violate the Applicable Requirements.
     (e) This Section 17.02 shall survive any termination of this Agreement.
     Section 17.03. No Broker’s Fees. Each party hereto represents and warrants
to the other that it has made no agreement to pay any agent, finder, or broker
or any other representative, any fee or commission in the nature of a finder’s
or broker’s fee arising out of or in connection with the subject matter of this
Agreement. The parties hereto covenant with each other and agree to indemnify
and hold each other harmless from and against any such obligation or liability
and any Losses incurred by the other in investigating or defending any claim
based upon the other party’s actions under this Section. This Section 17.03
shall survive any termination of this Agreement.
     Section 17.04. Further Assurances. (a) Servicer and Subservicer shall
cooperate in good faith to consummate the transactions contemplated by this
Agreement.
     (b) In order for the parties hereto to perform their respective obligations
hereunder, each party shall furnish to the other party such reports, information
or documentation supplementary to the information contained in the documents and
schedules delivered pursuant hereto and deliver such reports, information or
documentation as may reasonably be requested by such party and as are reasonably
normal and customary in the mortgage loan servicing industry.

65



--------------------------------------------------------------------------------



 



     (c) Servicer and Subservicer shall each execute and deliver to each other
all such other instruments or documentation as either may reasonably request in
order to effect the transfer, assignment and delivery to Subservicer of the
subservicing rights which are the subject of this Agreement.
     (d) If, after the date hereof, a material change in any Applicable
Requirement shall have had a material, negative economic impact on either Party,
then such Party may propose an adjustment to the Subservicing Fee paid to
Subservicer pursuant to Article VI. The non-proposing Party agrees to consider
such proposal in good faith, provided that the proposing Party provides, upon
the reasonable request of the non-proposing Party, documentation evidencing such
negative economic impact.
     Section 17.05. Survival. Except as otherwise provided herein, all
representations, warranties, covenants, indemnities and other agreements of the
parties to this Agreement set forth herein or in any exhibit, schedule or other
document or certificate delivered or to be delivered pursuant hereto shall
survive each applicable Transfer Date regarding the Mortgage Loans the
subservicing of which is transferred on those dates.
     Section 17.06. Governmental Authorities; Laws and Severability. The terms
and provisions of this Agreement are expressly made subject to applicable
federal and state statutes, laws, and rules and regulations promulgated
thereunder, as amended from time to time. Any rule, regulation or administrative
policy of any government agency having jurisdiction that relates to the transfer
of the subservicing rights to Subservicer and that is in effect on each
applicable Transfer Date shall be deemed to be incorporated herein, and shall
supersede the terms of this Agreement, unless such incorporation shall
materially impair the contemplated benefits to be received by the parties
pursuant to this Agreement, in which event the parties shall renegotiate the
terms and conditions hereof to reflect a fair allocation of the economic
benefits contemplated hereby. In the event any provision of this Agreement is
deemed by a court of competent jurisdiction to be in violation of any of the
above, such provision shall be of no force or effect, and this Agreement shall
continue as though such superseded provision were not contained in this
Agreement.
     Section 17.07. Form of Payment to Be Made. Unless otherwise provided herein
or agreed to in writing by the parties, all payments contemplated herein shall
be made by wiring immediately available funds to the account designated by
Servicer or Subservicer, as applicable.
     Section 17.08. Assignability. Neither Servicer nor Subservicer shall assign
this Agreement, or delegate any duty hereunder, without the prior written
consent of the other party and without having complied with all applicable
provisions of the Pooling and Servicing Agreements, including but not limited to
having obtained any necessary Third Party Consents. Notwithstanding the above
prohibition, this Agreement may be assigned by either party to such party’s
Affiliate upon thirty (30) days’ prior written notice to the other party hereto,
provided that (i) such party’s Affiliate is an Affiliate as of the date hereof
and has the ability to perform the obligations of the Subservicer hereunder and
(ii) such party has complied with all applicable

66



--------------------------------------------------------------------------------



 



provisions of the Pooling and Servicing Agreements, including but not limited to
having obtained any necessary Third Party Consents.
     Section 17.09. Certain Costs. Unless otherwise set forth in this Agreement,
each party shall bear their respective costs in fulfilling their
responsibilities herein.
     Section 17.10. Notices. All notices, requests, demands and other
communications that are required or permitted to be given under this Agreement
shall be in writing and shall be deemed given if delivered personally,
transmitted by facsimile (and telephonically confirmed), mailed by registered or
certified mail, return receipt requested, or sent by commercial overnight
courier to the other party at the following address:
If to Subservicer, to:

              Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
 
  Attn:   Robert E. Groody
Chief Financial Officer
Ph: (856) 917-6822
Fax: (856) 917-6910

With a copy to:

              Cendant Mortgage Corporation
3000 Leadenhall Road
Mail Stop LGL
Mt. Laurel, New Jersey 08054
 
  Attn:   William Brown, Esq.
General Counsel
Ph: (856) 917-9403
Fax: (856) 917-9422

If to Servicer, to:

              Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, Florida 32246
 
  Attn:   President

With a copy to:

              Merrill Lynch Credit Corporation
4802 Deer Lake Drive East

67



--------------------------------------------------------------------------------



 



              Jacksonville, Florida 32246
 
  Attn:   General Counsel
Ph.: (904) 218-8830
Fax: (904) 218-8848

or to such other address as Subservicer or Servicer shall have specified in
writing to the other.
     Section 17.11. Entire Agreement; Construction. (a) This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof. Except as set forth in paragraph (b) below, no amendments,
modifications, or supplements of this Agreement shall be binding unless executed
in writing by the parties hereto. Reference to sections, subsections, schedules,
or exhibits in this Agreement are to sections and subsections of, and schedules
and exhibits to, this Agreement. The schedules and exhibits are part of this
Agreement. Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles.
The words “herein”, “hereby”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision. This
Agreement and all documents relating thereto, including, without limitation,
(i) consents, waivers and modifications that may hereafter be executed,
(ii) documents received by any party at the closing, and (iii) financial
statements, certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties agree
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
     (b) Subservicer agrees that Exhibit C hereto may be amended by Servicer
during the month of January 2003 and during every second January thereafter by
sending written notice to Subservicer of such amendments; provided, however,
that each such amendment may change no more than ten Persons on such Exhibit;
provided further, that (i) Persons added to Exhibit C shall be Persons which are
Financial Services Firms and (ii) Exhibit C shall not at any time contain more
than twenty Persons.
     Section 17.12. Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted successors
and permitted assigns.
     Section 17.13. Headings; Plurals; Genders. Section and Article headings are
for reference purposes only and shall not be deemed to have any substantive
effect. In construing the words of this Agreement, plural constructions will
include the singular, and singular constructions will include the plural. No
significance will be attached to whether a pronoun is masculine, feminine, or
neuter.
     Section 17.14. Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the state of New York.

68



--------------------------------------------------------------------------------



 



     Section 17.15. Counterparts. This Agreement may be executed in any number
of counterparts, all of which, taken together, shall constitute one and the same
Agreement. The parties hereto agree that the exchange by telefax of executed
signature pages to this Agreement shall be binding upon the parties, with
original, signed Agreements to follow by overnight mail.
     Section 17.16. Waivers. No term or provision of this Agreement may be
waived or modified unless such waiver or modification is in writing and signed
by the party against whom such waiver or modification is sought to be enforced.
The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach.
     Section 17.17. Publicity. Except as required by applicable law, neither
party hereto shall issue a press release or similar announcement or
communication relating to this Agreement or the transactions contemplated herein
using the other party’s name without such other party’s prior written consent.
     Section 17.18. No Third Party Beneficiaries. Except as expressly provided
herein, nothing in this Agreement is intended to confer any right, remedy,
obligation or liability upon any Person other than the parties hereto and their
respective successors and permitted assigns.
     Section 17.19. Attorney Fees, Costs, Etc. If any action at law or in
equity, including an action for declaratory relief, is brought to enforce or
interpret the provisions of this Agreement, the prevailing party shall be
entitled to recover reasonable attorney fees and court costs from the other
party. Such fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose. Such fees shall be in
addition to any other relief that may be awarded.
     Section 17.20. Merger or Consolidation of Servicer and Subservicer.
(a) Servicer and Subservicer shall each keep in full effect, their respective
existences, rights and franchises as corporations in the states of their
incorporation except as permitted herein, and will obtain and preserve their
respective qualifications to do business as foreign entities in each
jurisdiction in which such qualification is or shall be necessary to:
(i) protect the validity and enforceability of this Agreement, or of any of the
Mortgage Loans; and/or (ii) to perform their respective duties under this
Agreement.
     (b) Subject to Servicer’s right to terminate this Agreement upon the
occurrence of a Subservicer Change of Control or a Subservicer Competitor Change
of Control, any entity into which Servicer or Subservicer may be merged or
consolidated, or any entity resulting from any merger, conversion or
consolidation to which Servicer or Subservicer shall be a party, or any entity
succeeding to the business of Servicer or Subservicer, shall be the successor of
Servicer or Subservicer hereunder, without the execution of filing of any paper
or any further act on the part of any of the parties hereto, anything herein to
the contrary notwithstanding; provided, however, the successor or surviving
entity shall be an institution whose business is the origination or servicing of
mortgage loans, unless otherwise consented to by Subservicer or Servicer, as

69



--------------------------------------------------------------------------------



 



applicable, and shall be qualified to service mortgage loans on behalf of FNMA
and to subservice the Mortgage Loans under each of the Pooling and Servicing
Agreements.
     Section 17.21. Termination Assistance. (a) Upon expiration or termination
of all or part of the MLCC Services for any reason, Subservicer shall for a
period of one (1) year (the “Termination Assistance Period”), upon Servicer’s
request and at Servicer’s expense, continue to provide the MLCC Services that
were provided prior thereto (“Termination Assistance Services”). In providing
Termination Assistance Services, Subservicer shall provide such reasonable
cooperation and technical assistance to Servicer, or to a third-party service
provider designated by Servicer, as required to facilitate the transfer of the
affected MLCC Services to Servicer or such third-party service provider. The
rights of Servicer under this Section shall be without prejudice to the Parties’
rights to pursue legal remedies for breach of this Agreement, either for
breaches prior to termination or during the period this Agreement is continued
in force post-termination. Termination Assistance Services shall be provided for
the same fees as prior to termination, and Subservicer shall use commercially
reasonable efforts to perform the MLCC Services at the same service levels as
prior to termination. MLCC hereby agrees to continue to provide the services or
meet its obligations contemplated to be provided by it under this Agreement
during the Termination Assistance Period in order to assist Subservicer in
complying with this Section 17.21(a).
     (b) If and to the extent requested by Servicer, whether prior to, upon, or
following any termination of this Agreement, Subservicer shall reasonably assist
Servicer in developing a plan which shall specify the tasks to be performed by
the Parties in connection with the Termination Assistance Services and the
schedule for the performance of such tasks. The transition plan shall include
descriptions of the MLCC Services, service levels, fees, documentation and
access requirements that will promote an orderly transition of the MLCC
Services.
     (c) For a period of six (6) months following the Termination Assistance
Period, Subservicer shall: (i) answer all reasonable and pertinent verbal or
written questions from Servicer regarding the MLCC Services on an “as needed”
basis; and (ii) deliver to Servicer any remaining Servicer-owned reports and
documentation still in Subservicer’s possession.
[Signature page follows.]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, MERRILL LYNCH CREDIT CORPORATION and CENDANT MORTGAGE
CORPORATION have caused this Agreement to be executed by their respective
officers thereunto duly authorized as of the date first above written.

          MERRILL LYNCH CREDIT CORPORATION    
 
       
By:
  /s/ Lawrence P. Washington
 
    Name:
Title:    
 
        CENDANT MORTGAGE CORPORATION    
 
       
By:
  /s/ Joseph Sutter
 
    Name: Joseph Sutter
Title: Senior Vice President    

71



--------------------------------------------------------------------------------



 



 
EQUITY ACCESS® AND OMEGASM LOAN SUBSERVICING AGREEMENT
AMENDMENT AGREEMENT (FIDELITY CONVERSION)
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
Dated as of
March 14, 2006
 

 



--------------------------------------------------------------------------------



 



EQUITY ACCESS® AND OMEGASM LOAN SUBSERVICING AGREEMENT AMENDMENT AGREEMENT
(FIDELITY CONVERSION)
          This Amendment Agreement (Fidelity Conversion) dated as of March 14,
2006 (this “Amendment Agreement”), by and between MERRILL LYNCH CREDIT
CORPORATION, a Delaware corporation, with offices located at 4802 Deer Lake
Drive East, Jacksonville, Florida 32246 (“MLCC”), and PHH MORTGAGE CORPORATION
d/b/a PHH Mortgage Services, a New Jersey corporation, with offices located at
3000 Leadenhall Road, Mt. Laurel, New Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to an Equity Access® and OmegaSM
Loan Subservicing Agreement dated as of June 6, 2002 (as amended and
supplemented as of the date hereof, the “Equity Access Agreement”); and
          WHEREAS, MLCC and PHH desire to reflect properly their agreement with
respect to certain matters relating to the extension of the Equity Access
Agreement and the conversion of certain information technology systems utilized
in the performance of PHH’s obligations under the Equity Access Agreement, as
set forth below;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
     SECTION 1: Amendments to the Equity Access Agreement. The Equity Access
Agreement is hereby amended as follows:
     Section 1.01 Section 1.01. The following definitions are added to
Section 1.01 in alphabetical order:
“Active Loan” means any HELOC Loan that had an Outstanding Principal Balance
greater than zero and/or had accrued and unpaid interest due during the month. A
HELOC Loan shall be considered “active” for the month in which such HELOC Loan
is paid in full.
“Active Loan Servicing Fee means, as applicable, (a) from the date hereof until
the Fidelity Conversion Date $[* * *] or (b) if the Initial Termination Date
shall be determined pursuant to clause (ii) of Section 14.04 hereof, (i) from
the Fidelity Conversion Date until the first anniversary thereof (“Year One”),
$[* * *], (ii) during the year following the first anniversary of the Fidelity
Conversion Date (“Year Two”), $[* * *], and (iii) during the year following the
second anniversary of the Fidelity Conversion Date (“Year Three”), $[* * *];
provided, however, that (A) in the event that the total number of Mortgage Loans
subserviced during [* * *], the Active Loan Servicing Fee for [* * *] shall be
$[* * *] and (B) in the event that the total number of Mortgage Loans
subserviced during [* * *], the Active Loan Servicing Fee for [* * *] shall be
$[* * *].”
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

1



--------------------------------------------------------------------------------



 



“Fidelity Conversion Date means the date on which all Mortgage Loans are
subserviced on the Fidelity system, as further described in Section 14.04(a)
below.
“Inactive Loan” means any HELOC Loan other than an “active” HELOC Loan.
“Inactive Loan Servicing Fee means, as applicable, (a) from the date hereof
until the Fidelity Conversion Date, $[* * *] or (b) if the Initial Termination
Date shall be determined pursuant to clause (ii) of Section 14.04 hereof,
(i) during [* * *], $[* * *], (ii) during [* * *], $[* * *], and (iii) during [*
* *] $[* * *]; provided, however, that (A) in the event that the total number of
Mortgage Loans subserviced during [* * *], the Inactive Loan Servicing Fee for
[* * *] shall be $[* * *] and (B) in the event that the total number of Mortgage
Loans subserviced during [* * *], the Inactive Loan Servicing Fee for [* * *]
shall be $[* * *].”
“Year One means the twelve month period beginning on the Fidelity Conversion
Date and ending on the first anniversary of the Fidelity Conversion Date.”
“Year Two means the twelve month period beginning on the first anniversary of
the Fidelity Conversion Date and ending on the second anniversary of the
Fidelity Conversion Date”
“Year Three means the twelve month period beginning on the second anniversary of
the Fidelity Conversion Date and ending on the third anniversary of the Fidelity
Conversion Date”
 (b) Section 1.01. The definition of “EDP” contained in Section 1.01 is hereby
amended in its entirety to read as follows:
“EDP means (a) on and after the Fidelity Conversion Date, the electronic data
processing system commonly referred to as the “Fidelity” system and (b) prior to
the Fidelity Conversion Date, the MLCC computer tracking system used by MLCC as
of January 1, 2001 to service Equity Loans, which computer tracking system is
licensed to Subservicer pursuant to the Licensing Agreement, or (c) such other
computer tracking system that Subservicer may utilize from time to time to
subservice the Equity Loans, provided, that such other computer tracking system
enables Subservicer to perform its obligations under this Agreement, including
its obligation to produce the reports and provide the information required to be
provided to the Servicer hereunder.”

  (c)   Section 2.01(h). Section 2.01(h) is hereby amended in its entirety by
replacing the text thereof with the following text: “With the exception of
(i) Ancillary Fees, (ii) reasonable and customary wire transfer fees and
(iii) any other reasonable and customary charges, including but not limited to
charges expressly permitted by the Mortgage Note, Mortgage and Applicable
Requirements (“Allowed Fees”), the Subservicer covenants and agrees

 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

2



--------------------------------------------------------------------------------



 



      that it will not, without the prior written consent of the Servicer,
charge or collect from any Mortgagor, or trustee under a deed of trust, any
fees, other than Allowed Fees, of any kind including, but not limited to,
charges for amounts expended by the Subservicer, regardless of the
characterization of the fee or charge.”     d)   Section 2.02. The following
sentence is added to Section 2.02 as the second sentence thereof: “At no time
shall Subservicer have any legal or beneficial interest in any Mortgage Loan or
Mortgage Loan Document, but only a custodial interest as provided in this
Section 2.02 and Servicer shall at all times retain all of the legal and
beneficial interests in each Mortgage Loan and Mortgage Loan Document.”     e)  
Section 2.09. Section 2.09 is amended in its entirety to read as follows:

          “Section 2.09. Use of EDP; Conversion to Fidelity. (a) Nabanco/First
Data EDP. Other than as set forth in Section 2.09(c) and other than as provided
in the Asset Purchase Agreement, dated as of December 15, 2000, between Servicer
and Subservicer, throughout the term of this Agreement, Subservicer shall pay [*
* *] Dollars per [* * *] in payment for its use of, and access to, the EDP
system commonly referred to as “Nabanco”. Such $[* * *] shall include all cost
and expenses associated with the maintenance, use and service of such system and
any third-party user or license fees. Subservicer shall continue to pay Servicer
said sum for Nabanco until the Fidelity Conversion Date, at which time all such
payment shall cease. No further payments shall be required so long as on or
before [* * *], Subservicer mails credit cards to the Borrowers existing as of
the Fidelity Conversion Date. In the event Subservicer is unable to mail new
cards by [* * *], Subservicer shall remit [* * *] Dollars per [* * *] in payment
for its continued use of the Nabanco EDP system, until the earlier of (a) the
date the credit cards are mailed to the Borrowers existing as of the Fidelity
Conversion Date or (b) [* * *]. In the event Subservicer is unable to mail new
credit cards to the Borrowers existing as of the Fidelity Conversion Date on or
before [* * *], Subservicer shall pay [* * *] Dollars per [* * *] for access to
Nabanco for [* * *], for the term of the Equity Access® and OmegaSM Loan
Subservicing Agreement dated as of June 6, 2002.
          (b) Change of EDP. Other than as set forth in Section 2.09(c),
approval of Servicer, which may be withheld at Servicer’s sole discretion, must
be obtained by Subservicer prior to the development of a new EDP and before the
transfer of any Equity Loan to the new EDP. If Servicer approves such
development or transfer, the development and transfer shall be on such terms as
mutually agreed upon by the parties.
          (c) Transfer to Fidelity.
          (i) Servicer and Subservicer hereby agree that Subservicer may
transfer Equity Loans to the new EDP commonly referred to as “Fidelity” upon the
terms set forth in this Section 2.09(c). Subservicer shall pay for all costs and
expenses incurred by it, Servicer or any other Person in connection with or
arising from the conversion of the EDP from “Nabanco” to “Fidelity” provided
that Servicer shall reimburse Subservicer for any reasonable and documented
costs and expenses incurred by Subservicer in connection with or arising from
the conversion,
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------



 



de-conversion and/or related consulting services of the EDP from “Nabanco” to
“Fidelity” that arise solely as a result of requirements relating to the
conversion and operation of Fidelity that are imposed by Servicer but which are
in addition to the requirements specified in the Statement of Work attached
hereto as Exhibit P (such as additional functionality or enhancements to the
standard product offering or customized reporting). Servicer shall reimburse
Subservicer for such charges within thirty (30) days of receipt of the
documented expense from Subservicer.
          (ii) Subservicer shall be responsible for and shall pay the costs and
expenses of Subservicer’s information technology resources required for project
management of the Fidelity EDP system and basic programming requirements for
Subservicer’s internal information technology and other systems. Servicer shall
be responsible for and shall pay the costs and expenses of dedicating sufficient
Servicer personnel necessary to effectuate the conversion to Fidelity with
respect to such EDP system’s interaction with Servicer’s information technology
systems.
          (iii) In connection with the conversion to the Fidelity EDP system,
Servicer agrees to pay the costs and expenses of (a), issuing new credit cards
to Borrowers existing as of the Fidelity Conversion Date, (b) carrying out other
transitional activities relating thereto (including credit card start-up costs
and the creation of a Fidelity test region for Servicer) and (c) actual
reasonable legal expenses, which collectively are anticipated to total [* * *])
(the “Servicer Card Conversion Amount”). In addition, Servicer agrees to pay the
costs and expenses of preparing and mailing all customer notification related to
the First Data to Fidelity conversion and issuing new checks to Borrowers
existing as of the Fidelity Conversion Date.
          Servicer shall reimburse Subservicer for any such charges within
thirty (30) days of receipt of the documented expense from Subservicer.
          (iv) In the event that during Year One, Year Two or Year Three,
Subservicer utilizes the credit card functionality within the Fidelity system in
connection with the performance by it or any of its affiliates of any servicing
or subservicing activities for a Person other than Servicer, Subservicer shall
reimburse Servicer [* * *], excluding any amounts paid by Servicer to reissue
the credit cards.
          (v) In addition to entering into a contract with Fidelity for the
conversion to the Fidelity EDP system to support credit card functionality for
the Equity Access program, Subservicer will also enter into an agreement with
First Data Resources Inc. (“FDR”) for certain processing services. Subservicer
shall use best efforts to negotiate a termination date with FDR that will match
the termination date of this Agreement (i.e., three years). However, in the
event the minimum negotiated term of the FDR agreement is four (4) years,
Servicer agrees to reimburse Subservicer for the costs and expenses incurred in
the fourth year by Subservicer under said FDR contract. However, if Subservicer
is utilizing credit card functionality for HELOC loans for a third-party private
label client in Year 4, Servicer shall be relieved of the obligation to
reimburse said costs and expenses incurred in the fourth year by Subservicer
under the FDR contract.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



          Section 2.27. Section 2.27 is hereby amended in its entirety by
replacing the text thereof with the following text: “In performing its services
and obligations under this Agreement, Subservicer shall have the right to select
and engage the services of (at its own cost and expense) a lockbox vendor, a
Visa® bank sponsor/credit card issuer and a card transaction provider.”
Section 2A.1. Section 2A.1 is hereby amended by (i) deleting the words “by
overnight delivery service” in paragraph (a) and inserting in lieu thereof the
words “by first class mail”; (ii) adding the following text at the end of
paragraph (a): “The amount of Checks made available to Borrowers may be reduced
by Subservicer from the amount of Checks made available to Borrowers on or prior
to the date of this Agreement, but in no event shall the amount of Checks made
available to Borrowers under this Agreement be less than the amount of checks
made available by Subservicer to borrowers pursuant to its contractual
arrangements with other mortgage loan subservicing clients, and Subservicer may
reduce the number of colors used in printing the checks to two, provided print
colors are pre-approved by MLCC. (iii) deleting the text “, pursuant to
Servicer’s direction” in the first sentence of paragraph (b); and (iv) adding
the following text at the end of paragraph (b): “In complying with its
obligations under this Section 2A.1(b), Subservicer may clear Checks utilizing
its existing banking relationships and in a manner substantially similar (and no
less favorable to Servicer) to the manner in which it clears checks pursuant to
its contractual arrangements with other mortgage loan subservicing clients.
Section 2A.2(h). The following text is added to Section 2A.2 as new paragraph
(h): The parties agree that the “Sponsor Bank Interchange Fee” is the gross
interchange fee paid to the Sponsor Bank. Of the Sponsor Bank Interchange Fee,
Servicer shall be entitled to receive a “Private Label Interchange Fee”,
calculated as follows. Subject to the Sponsor Bank Minimum Fee requirement set
out below, Servicer shall be entitled to receive the “Private Label Interchange
Fee” equal to [* * *]. Subservicer agrees to promptly remit to Servicer the
Private Label Interchange Fee remitted to it by the Sponsor Bank
For the purposes of this Agreement, the following terms will have the meaning
set out below.
“Sponsor Bank” shall mean UMB Bank, N.A., or such other Sponsor Bank as may be
designated by the parties in the future.
“Sponsor Bank Minimum Fee” means the minimum fee required by the Sponsor Bank
each month. In the event the Sponsor Bank Interchange Fee does not meet or
exceed the Sponsor Bank Minimum Fee, then Servicer shall pay to Subservicer the
difference between the amount of the “Sponsor Bank Interchange Fee” collected
and the Sponsor Bank Minimum Fee, but not more than $[* * *] per month unless [*
* *].
Section 2A.2(i). The following text is added to Section 2A.2 as new paragraph
(i): “Subject to Section 2A.2(j), Servicer agrees that it shall reimburse
Subservicer for all reasonable and documented monthly actual or minimum expenses
charged by First Data Resource or UMB Bank to Subservicer and paid by
Subservicer with respect to the provision of services by First Data Resource or
UMB Bank to Subservicer required for the performance of Subservicer’s
obligations under this Section 2A.2. Prior to any reimbursement obligation of
Servicer under
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------



 



this Section 2A.2(i), Subservicer shall submit to Servicer all documentation
necessary to establish such expenses and the payment thereof.”
Section 2A.2(j). The following text is added to Section 2A.2 as new paragraph
(j): “Subservicer agrees that Servicer shall be obligated to reimburse
Subservicer for the expenses described in Section 2A.2(i) above only to the
extent of Servicer’s proportional usage of the systems made available by First
Data Resources, Inc. based upon [* * *]. Further, Subservicer agrees that it
shall provide to Servicer in its monthly Subservicing Invoice each month a
report detailing [* * *]. Servicer shall reimburse Subservicer for such expenses
within fifteen (15) days of receipt of said invoice. In the event that such
reports are not so provided to Servicer, Servicer shall have no obligation to
reimburse Subservicer for any of the amounts described in Section 2A.2(i) above
until such report is delivered to Servicer.”
Section 2A.2(k). The following text is added to Section 2A.2 as new paragraph
(k): “The Servicer and the Subservicer agree to consult with each other from
time to time with respect to the development of marketing strategies relating to
the reissuance of credit cards and any new credit card access features, insofar
as such strategies or features are not proprietary to third-party private label
clients. Neither party shall have any obligation to incur any costs or expenses
arising from its obligation to consult pursuant to this Section 2A.2(k).”
Section 6.02. Section 6.02 is hereby amended by (i) replacing the text “a sum
equal to $[* * *]” appearing in paragraph (a) with the words “the applicable
Active Loan Servicing Fee” and (ii) replacing the text “a sum equal to $[* * *]”
appearing in paragraph (a) with the words “the applicable Inactive Loan
Servicing Fee.”
Section 14.04(a). The first sentence of Section 14.04(a) is hereby amended in
its entirety by replacing such sentence with the following: “Subservicer shall
use commercially reasonable efforts to convert the Nabanco system to the
Fidelity system on or before [* * *] (the “Fidelity Conversion Date”), although
Subservicer’s commitment with respect to the conversion is dependent upon the
performance of third party vendors over whom Subservicer does not have direct
control. Therefore, the parties agree that the timing of the conversion and the
success of the conversion cannot be determined with precision at this time. This
Agreement shall automatically expire and terminate upon the earliest to occur of
(i) the Fidelity Conversion Date, although the parties agree to consult with
each other regarding the feasibility of this date and to grant such extension(s)
as the parties may deem prudent and advisable under the circumstances, (ii) in
the event the Fidelity Conversion shall have occurred prior to the Fidelity
Conversion Date, or any extension thereof as mutually agreed, this Agreement
shall terminate on the third anniversary of the date on which the Fidelity
Conversion shall have occurred (such conversion date as evidenced by a notice
from Servicer to Subservicer confirming that the Fidelity Conversion shall have
occurred and the date thereof) (the applicable termination date as between
(i) and (ii), the “Initial Termination Date”) or (iii) the date upon which the
Origination Agreement is terminated in accordance with the terms thereof.”
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

6



--------------------------------------------------------------------------------



 



Section 2. Amendment and Restatement of Equity Access Agreement. MLCC and PHH
agree to amend and restate the Equity Access Agreement on or around the date on
which the Fidelity Conversion occurs in order to reflect in one agreement all
amendments made to the Equity Access Agreement (including the amendments
contained in this Amendment Agreement) as of the date of such amendment and
restatement.
Section 3. Governing Law. This Amendment Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
Section 4. Headings. The descriptive headings contained in this Amendment
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Amendment Agreement.
Section 5. Counterparts. This Amendment Agreement may be executed (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
Section 6. Ratification. Except as amended hereby, the Equity Access Agreement
shall remain unmodified and in full force and effect, and is hereby ratified and
confirmed.
Section 7. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Equity Access Agreement.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:   /s/ Lawrence P. Washington         Name:   Laurence P. Washington   
    Title:   CEO     

            PHH MORTGAGE CORPORATION
      By:   /s/ Greg Gentek         Name:   Greg Gentek        Title:   Senior
Vice President     

 